    Case 1:16-cr-00776-VEC Document 914-5 Filed 11/19/18 Page 1 of 75



 

 

 

 

 

 

 

 




             EXHIBIT 50
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-004S7-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 112Page
                                                                       of 3802 PagelD
                                                                               of 75 #: 4674
                                                                                               1




 1                 UNITED STATES DISTRICT COURT

 2                 DISTRICT OF CONNECTICUT

 3
                   UNITED STATES OF AMERICA ,
 4                                Plaintiff I                     NO : 3 : 06CR137(CFD)

 5                 vs .
                                                                  April 30 ,   2009
 6                 ROBERT D. GRAHAM ,
                                      Defendants .
 7

 8                                            450 Main Street
                                            Hartford , Connecticut
 9

10                                             SENTENCING

11                 B E FOR E :
                           THE HONORABLE CHRISTOPHER F . DRONEY , U . S . D. J ,
12

13                 A P PEA RAN C E S :

14
                   For the Plaintiffs                   ERIC J . GLOVER , AU SA
15                                                      U. S . Attorney ' s Office
                                                        157 Church Street , 23rd Floor
16                                                      New Haven , CT 06510

17                                                      RAYMOND E . PATRICCO , AUSA
                                                        U. S . Attorney ' s Office
18                                                      2100 Jamieson Avenue
                                                        Alexandria , VA 22314
19

20
                   Court Reporter                       Martha C . Marshall , RMR , CRR
21

22
23

24

25                 Proceedings recorded by mechanical stenography , transcript
                   produced by computer .
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-00457-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 113Page
                                                                       of 3803 PagelD
                                                                               of 75 #: 4675
                                                                                               2




 1
                   A P PEA RAN C E S :
 2                 (Continued)

 3

 4                 For the Defendant ,                  ALAN M. VINEGRAD , ESQUIRE
                   Robert D. Graham                     DOUGLAS BLOOM , ESQUIRE
 5                                                      PAM CARTER , ESQUIRE
                                                        Covington & Burling
 6                                                      1330 Avenue of the Americas
                                                        New York , NY 10019
 7
                                                        WILLIAM F . DOW ,   III , ESQUIRE
 8                                                      Jacobs , Grudberg , Belt , Dow &
                                                        Katz , p. e .
 9                                                      350 Orange Street
                                                        New Haven , CT 06503 .
10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-004S7-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 114Page
                                                                       of 3804 PagelD
                                                                               of 75 #: 4676
                                                                                               3




 1                             THE COURT :    Good morning .     This is the case of the

 2                 United States of America versus Robert Graham .             It ' s our

 3                 criminal number 3 : 06CR137 .

 4                             If I could have the appearances of counsel for the

 5                 record , please .

 6                             MR . PATRICCQ :    Good morning ,   your Honor .     Ray

 7                 Patricco and Eric Glover on b ehalf of the United States .

 8                             MR . VINEGRAD :    Good morning , your Honor .      Alan

 9                 Vinegrad on behalf of Rob Graham .          With me is Doug Bloom ,

10                 Willie Dow , and Pam Carter .

11                             THE COURT :    Thank you .

12                             The record should also reflec t that Senior Un i ted
13                 States Probation Officer Brian Topor is present with us i n

14                 the courtroom .
15                             On February 25 , 2008 , Mr . Graham was convicted by

16                 a jury on Counts One through Si x teen of the Superseding

17                 Indictment which charged him with conspiracy , securities

18                 fraud , false statements to the SEC , and mail fraud .

19                             A Presentence Report was prepared for the court by

20                 the United States Probation Office .          And I have reviewed

21                 that report dated June 12th , 2008 , and its addenda of August

22                 7th , 2008 and November 10th , 2008 in consultation with their

23                 principal author , Senior United States Probation Officer Ray
24                 Lopez as well as Mr . Topor .

25                             Additionally , I ' ve reviewed the defendant ' s
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-00457-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 115Page
                                                                       of 3805 PagelD
                                                                               of 75 #: 4677
                                                                                               4




 1                 sentencing memos dated September 5 , 2008 and November 25 --

 2                 I ' m sorry , November 21 , 2008 , as well as the Government ' s

 3                 memos of September 5 , 2008 and September 19 , 2008 .            I ' ve

 4                 also reviewed the letters of July 22 , 2008 and August 4th ,

 5                 2008 from Attorney Vinegrad , and we ' ll deal with the

 6                 objections to particular paragraphs of the Presentence

 7                 Report later that are set forth in those letters .

 8                             I have reviewed the materials submitted by the
 9                 parties concerning loss calculation , number of victims , and
10                 restitution and issued my opinion on those matters
11                 pLeviously .

12                             I ' ve also reviewed the many letters submitted
13                 concerning the sentencing of Mr . Graham .          The defendant has

14                 objected to certain aspects of the Presentence Report and is

15                 seeking a role adjustment , a downward departure , and a

16                 non - guidelines sentence , as we Ill discuss more fully later

17                 in this sentencing .

18                             Mr . Vinegrad , is what l Ive just summarized an

19                 accurate assessment of the current state of the record with

20                 respect to this sentencing?

21                             MR . VINEGRAD :    Yes , your Honor .

22                             THE COURT :    Have you reviewed the PSR in this

23                 case?
24                             MR . VINEGRAD :    Yes , I have .

25                             THE COURT :    Do you have any additional objections
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-004S7-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 116Page
                                                                       of 3806 PagelD
                                                                               of 75 #: 4678
                                                                                               5




 1                 to it?

 2                             MR . VINEGRAD :      No , I do not .
 3                             THE COURT :     Mr . Graham , have you reviewed the

 4                 Presentence Report in your case?

 5                             THE DEFENDANT :       Yes , your Honor .

 6                             THE COURT :     Have you gone over it with

 7                 Mr . Vinegrad?

 8                             THE DEFENDANT :       Yes , your Honor .

 9                             THE COURT :     Mr . Patricco , you ' re going to be

10                 speaking for the Government today , is that right?

11                             MR .   PATRICCO :    Yes   I   yOUL HonoI' .

12                             THE COURT :     Do you have any additional objections
13                 to the Presentence Report?

14                             MR . PATRICCO :      No , your Honor .

15                             THE COURT :     Let me start with a list of topics and

16                 we ' ll see if you have any others before we hear your general

17                 sentencing comments .

18                             First , is there any additional comments on the

19                 issue of loss calculation , number of victims , and

20                 restitution other than an argument for a downward departure

21                 or a non - guideline sentence?             Does the Government want to

22                 add anything?

23                             MR . PATRICCO :      No , your Honor .

24                             THE COURT :     How about you , Mr . Vinegrad?

25                             MR VINEGRAD :       No , your Honor .
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-004S7-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 117Page
                                                                       of 3807 PagelD
                                                                               of 75 #: 4679
                                                                                               6




 1                             THE COURT :       Then I ' ll incorporate my opinion of

 2                 October 31 , 2008 as rulings on those issues today .              And in

 3                 accordance with that ruling , 30 levels will be added for the

 4                 Court ' s finding on amount of loss , and 6 levels will be

 5                 added for the Court ' s finding of more than 250 victims .

 6                             And I know you preserve your objections to that ,

 7                 Mr . Vinegrad .

 8                             MR . VINEGRAD :     Thank you .

 9                             THE COURT :    The second is the defendant objected

10                 to the Presentence Report ' s application of the abuse of a
11                 posiLion of lrusL enlidIlcemenL pULsuanL Lo UniLed SLates
12                 Sentencing Guidelines Section 3B1 . 3 .        And it appears that

13                 the Government agrees that an enhancement should not apply

14                 for abuse of position of trust , but it argues that an

15                 enhancement should apply under that section for use of

16                 special skill .     Is that fair to say?

17                             MR . PATRICCO :     That ' s correct , your Honor .

18                             THE COURT :    And do you object to that , Mr .

19                 Vinegrad?

20                             MR . VINEGRAD :     We did not take issue with that .

21                 Instead , we argued that if that enhancement were applied it

22                 would further support our motion for a downward departure on

23                 the ground that the offense level overstates the
24                 seriousness of the offense .

25                             THE COURT :    Thank you .
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-004S7-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 118Page
                                                                       of 3808 PagelD
                                                                               of 75 #: 4680
                                                                                               7




 1                               The next is the defendant argues that he should

 2                 receive a four - level reduction for a minimal role pursuant
 3                 to 381 . 2 (al .        And the Government objects to that , disagrees

 4                 with it .     And I ' ll address that issue later in the

 5                 sentencing and give a chance to comment on it , Mr . Vinegrad

 6                 and Mr . Patricco .

 7                               The defendant previously objected to the PSR ' s

 8                 finding that the Mandatory -- this was the finding of the

 9                 PSR -- that the Mandatory Victims Restitution Act , 18 U. S .

10                 Code Section 3663A , is applicable in this cases .            As

11                 explained in       Illy   OcLober 31 , 2008 ruling , because the CourL

12                 finds that an order of restitution is inappropriate under 18

13                 U. S . Code Section 3663A(c) (3) , it is unnecessary to address

14                 the defendant 1 s objection that the offenses charged are not

15                 encompassed by the MVRA .

16                               Next , in your letter of July 22 , 2008 , Mr .

17                 Vinegrad , you had certain objections to certain inaccuracies

18                 in the Presentence Report , but I think those have all been

19                 corrected .        Are you satisfied with that?

20                               MR . VINEGRAD :      Yes , I am .

21                               THE COURT :       And then the Government objected to

22                 the PSR s finding that the loss cannot be reasonably
                            1




23                 determined but I , in my opinion of October 31 , 2008 , ruled
24                 on it , that issue .

25                               You re satisfied with that resolution , is that
                                       1
     Case 1:1 Case  1:16-cr-00776-VEC
              -cr-004S7-NGG    DocumentDocument  914-5
                                        224-2 Filed     Filed 11/19/18
                                                    04/11/18   Page 119Page
                                                                       of 3809 PagelD
                                                                               of 75 #: 4681
                                                                                               8




 1                 right , Mr . Patricco?

 2                             MR . PATRICCO :    Yes , we are , your Honor .

 3                             THE COURT :    Let ' s see .     There should be certain

 4                 statutory -- corrections to the statutory penalties for some

 5                 of the counts in the PSR , especially securities fraud and

 6                 false statements to the SEC or , namely , those two areas .               On

 7                 July 30 , 2002 , 15 U. S . Code Section 77f£ was amended to

 8                 increase the maximum penalty from 10 years imprisonment and

 9                 a one million dollar fine to 20 years imprisonment and a
10                 five million dollar fine .       Counts Two , Three , Four , Five ,

11                 Six , Seven , EighL , dnd Eleven were charged [or conduct on

12                 dates prior to July 30th , 2002 , and therefore the maximum

13                 penalties on each of those counts are 10 years imprisonment

14                 and a one million dollar fine .            Counts Nine , Ten , Twelve ,

15                 and Thirteen were charged for conduct on dates after July

16                 30th , 2002 , and therefore the maximum penalties on each of

17                 those counts are 20 years imprisonment and a five million

18                 dollar fine .

19                             And additionally , I think that pursuant to the

20                 Uni ted States Sentencing Guidelines Section 5El . 2 (c) (3) - (4) ,

21                 the PSR should reflect that the correct guideline fine range

22                 is $25 , 000 to 5 million dollars .

23                             Do you agree with all that , Mr . Vinegrad?

24                             MR . VINEGRAD :    Yes , I do .

25                             THE COURT :    And you , too , Mr . Patricco?
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 120Page  10PagelD
                                                                       of 380  of 75 #: 4682
                                                                                               9




 1                                MR . PATRICCO :   Yes , your Honor .

 2                                THE COURT :   We ' ll order those changes then .
 3                                Role in the offense .     You want to be heard on that

 4                 now , Mr . Vinegrad?

 5                                MR . VINEGRAD :   I have nothing further to add in

 6                 addition to what we said in our papers .
 7                                THE COURT :   How about you , Mr . Patricco ?

 8                                MR . PATRICCO :   Same as we addressed in our
 9                 papers .
10                                THE COURT :   So r ' ll rule on role in the offense at

11                 lhis lime .

12                                Mr . Graham argues t ha t a four - level downward
13                 adjustment is warranted under United States Sentencing

14                 Guidelines Section 381 . 2(a) for a minimal role in the

15                 offense or a two - level adjustment for minor role .           And the
16                 Government disagrees .

17                                That section of the guidelines provides a range of

18                 adjustments for a defendant who plays a part in committing

19                 the offense that makes him substantially less culpable than

20                 the average participant .         And that ' s a quote from

21                 Application Note 3 (A) .

22                                The Sentencing Guidelines Section 3Bl . 2(a)

23                 provides for a four - level downward adjustment " if the
24                 defendant was a minimal participant in any criminal

25                 activity . "     More specifically , the minimal participant role
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 121Page  11PagelD
                                                                       of 380  of 75 #: 4683
                                                                                           10




 1                 adjustment " is intended to cover defendants who are plainly

 2                 among the least culpable of those involved in the conduct of
 3                 a group .    The defendant ' s lack of knowledge or understanding

 4                 of the scope and structure of the enterprise and of the

 5                 activities of others is indicative of a role as minimal

 6                 participant ."     The Application Note also explains that the

 7                 Commission " intended that the downward adjustment for a

 8                 minimal participant will be used infrequently ."             And that ' s

 9                 from Application Note 4 .

10                              Additionally , United States Sentencing Guidelines

11                 Seclion 3Bl . 2Ib) provides [or a lwo level downward

12                 adjustment " if the defendant was a minor participant in any

13                 criminal activity ."      In United States v . Lopez , the Second

14                 Circuit explained that the minor participant adjustment

15                 "applies to a defendant who is less culpable than most other

16                 participants , but whose role could not be described as

17                 minimal ."

18                              A reduction is not available under Section 3Bl . 2

19                 "simply because the defendant played a lesser role than his

20                 co - conspirators ; to be eligible for a reduction , the

21                 defendant ' s conduct must be minor or minimal as compared to

22                 the average participant in such a crime ."           And that ' s a

23                 quote from the Rahman case from the Second Circuit , 189 F . 3d
24                 88 , page 159 , a per curiam decision in 1999 .          Further ,

25                 " under United States Sentencing Guidelines Section 3Bl . 2 ,
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 122Page  12PagelD
                                                                       of 380  of 75 #: 4684
                                                                                           11




 1                 the District Court is required to gauge the appellant ' s

 2                 culpability relative to the elements of the offense of
 3                 conviction as well as in relation to the co - conspirators . "

 4                 And that ' s a quote from the Neils decision from the Second

 5                 Circuit in 1998 .     In evaluating a defendant ' s role , we look

 6                 to factors such as " the nature of the defendant ' s

 7                 relationship to other participants , the importance of the

 8                 defendant ' s actions to the success of the venture , and the

 9                 defendant ' s awareness of the nature and scope of the

10                 criminal enterprise ."      That ' s a quote from the Garcia

11                 decision [rom the Secoud CircuiL in 1990 .

12                             Having considered t he factors identified in the

13                 guidelines and the case law , I find that Mr . Graham ' s role

14                 in the offense does not warrant a downward adjustment under

15                 3B1 . 2 .

16                             Mr . Graham was involved in this transaction from

17                 November 2000 through at least May 2001 , and was important

18                 to its success .     Specifically , he prepared the contract that

19                 completed the paper trail of the LPT fraud , and he reviewed

20                 and offered advice to his co - conspirators about the contents

21                 of the fake offer letter .

22                             Mr . Graham also knew about and understood the

23                 scope and structure of the LPT fraud .          Although Mr . Graham
24                 argues that no one told him the underlying contracts were

25                 already reinsured , his knowledge of the fraudulent nature of
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 123Page  13PagelD
                                                                       of 380  of 75 #: 4685
                                                                                            12




 1                 the LPT can be inferred from other evidence .            First , Mr .

 2                 Graham participated in the November 20 , 2000 meeting with
 3                 Monrad , Garand , Napier , and Milton in which Monrad told

 4                 Milton that Gen Re would deposit account for the

 5                 transaction .    Following that meeting , Mr . Graham sent an

 6                 e-mail to Napier , Garand , and Monrad in which he explained

 7                 the benefit of using a non - U. S . entity so that reviewers

 8                 would not be able to "connect the dots to CRD and beyond ."

 9                 Mr . Graham also revealed his knowledge of the true nature of

10                 the deal when he expressed his concern about it to

11                 ML' . NapieL' following the NovembeL' 20Lh meeLlng .         Next , on

12                 December 22 , 2000 , Mr . Graham updated Gen Re ' s General

13                 Counsel , Timothy McCaffrey , about the transaction , telling

14                 him that "our group will book the transaction as a deposit ,

15                 but how AIG books it is between them , their accountants , and

16                 God ; there is no undertaking by them to have the transaction

17                 reviewed by their regulators ."         Finally , in a March 7 , 2001

18                 phone call , Mr . Graham discussed how AIG ' s approach to

19                 compliance issues was different than Gen Re ' s , and said that

20                 he was "pretty comfortable that our own skirts are clean ,

21                 but that they have issues ."

22                             Because the Court finds that Mr . Graham was aware

23                 of the nature and scope of the LPT and played a significant
24                 role in its success , he is not substantially less culpable

25                 than the average participant , and will not receive a
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 124Page  14PagelD
                                                                       of 380  of 75 #: 4686
                                                                                           13




 1                 mitigating role adjustment .

 2                             And so I ' ve completed my finding on that issue .

 3                 I ' ve dealt with the use of special skill and will apply

 4                 that .   And I ' ll make the following finding about that .

 5                             That adjustment under 381 . 3 applies when a

 6                 defendant used a special skill in a manner that

 7                 significantly facilitated the commission or concealment of

 8                 the offense .    Application Note 4 defines special skill to be

 9                 " a skill not possessed by members of the general public and

10                 usually requiring substantial education , training or

11                 licensing ," and ::;pecifically includes lawyers as an examIJle
12                 of those possessing special skill .          Here , Mr . Graham ' s

13                 special skill as a lawyer significantly facilitated the

14                 commission and concealment of the LPT fraud .            Mr . Graham
15                 used his skill and experience to draft the contract and

16                 review and suggest edits to the fake offer letter , and to

17                 otherwise provide legal counsel on the transaction .

18                             Why don ' t we turn to downward departures at this

19                 time , Mr . Vinegrad .    I ' m going to list what I understand to

20                 be your bases for a downward departure and I ' m going to ask

21                 you whether you agree with me .

22                             The first is the offense level substantially

23                 overstates the seriousness of the offense under 2B1 . 1 of the
24                 Guidelines , Application Note 19(C) ;

25                             The second is the cumulative effect of
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 125Page  15PagelD
                                                                       of 380  of 75 #: 4687
                                                                                           14




 1                 substantially overlapping enhancements results in a
 2                 significant increase in the sentencing range minimum not
 3                 adequately considered by the Sentencing Commission ;

 4                              The third is Mr . Graham ' s conduct represented

 5                 aberrant behavior ;

 6                              The fourth , Mr . Graham was not motivated by
 7                 personal gain ;

 8                              Fifth , Mr . Graham ' s extraordinary civic and

 9                 charitable works ;

10                              Sixth would be the unique and significant

11                 collaleral con::;equences lhal Mr . Graham has [aced and will

12                 face from his prosecution and conviction :
13                              Seventh is a combination of those factors under
14                 the Rioux case from the Second Circuit and the Koon case

15                 from the United States Supreme Court ; and

16                              Lastly , the Sixth Amendment to the U. S .

17                 Constitution would require a jury determination as to the
18                 amount of loss and number of victims .

19                              And the Government objects to those , Mr . Patricco ,

20                 right?

21                              MR . PATRICCO :   Correct , your Honor .

22                              THE COURT :   Is that a fair statement of your

23                 arguments?
24                              MR . VINEGRAD :   Yes , your Honor .

25                              THE COURT :   And you ' re seeking a non - guidelines
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 126Page  16PagelD
                                                                       of 380  of 75 #: 4688
                                                                                           15




 1                 sentence also based on those reasons , but also the

 2                 application of the other factors under 18 U. S . Code Section
 3                 3553 (ai , right?

 4                              MR . VINEGRAD :   Yes , your Honor .

 5                              THE COURT :   And the Government objects to it .

 6                              Does the Government object to a non-guidelines

 7                 sentence or the extent of the non - guidelines sentence , Mr .

 8                 Patricco?

 9                              MR . PATRICCO :   To the extent of the non - guidelines

10                 sentence .

11                              THE COURT :   The CourL adopLs the [acLual

12                 statements in the PSR as to which there are no objections .

13                 I direct the Official Court Reporter to make a written

14                 record of the colloquy today on these matters .             I Also

15                 direct the Clerk and the U. S . Probation Office to append a

16                 copy of this written record to any copy of the Presentence

17                 Report that is hereafter made available to the U. S . Bureau

18                 of Prisons .

19                              Next , what I ' d like to do is to state what I

20                 believe the Sentencing Guidelines calculations are following

21                 my decisions on those issues .

22                              The adjusted offense level would be 47 ;

23                              Criminal History Category for Mr . Graham is I ;
24                              The imprisonment range is life under the

25                 guidelines ;
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 127Page  17PagelD
                                                                       of 380  of 75 #: 4689
                                                                                           16




 1                             Supervised release range is two to three years ;
 2                             Probation would not be available , absent a
 3                 downward departure or a non-guidelines sentence ;
 4                             A fine of $25 , 000 to 5 million dollars is called
 5                 for .
 6                             And lastly , the special assessment of $1600 .
 7                             Do you agree with those , Mr . Topor?
 8                             MR . TOPOR :   I do , your Honor .
 9                             THE COURT :    Mr . Patricco , you too?
10                             MR . PATRICCO :    Yes , your Honor .
11                             THE COURT :    Mr. Vinegrad , I know LhaL you objecL

12                 to the guidelines , but do you agree to the math at least
13                 that I ' ve gone through?
14                             MR . VINEGRAD :    Yes , I do .
15                             THE COURT :    Would the Government care to address
16                 the court about an appropriate sentence in this case?
17                             MR . PATRICCO :    Yes , your Honor .
18                             Your Honor , to put Mr . Graham ' s crime into its
19                 proper perspective , you must begin with his personal history
20                 and characteristics .
21                             Mr . Graham was a lawyer -- is a lawyer who twice ,
22                 in both Connecticut and Delaware , took a solemn oath to
23                 uphold the law in all circumstances .          He ' s a former criminal
24                 public defender in Delaware .        At Gen Re he was the company ' s
25                 expert on reinsurance regulations and accounting rules .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 128Page  18PagelD
                                                                       of 380  of 75 #: 4690
                                                                                            17




 1                 Indeed , he was an industry industry expert .           Back in 2004 ,

 2                 he testified under oath in a lawsuit involving Gen Re t hat
 3                 " I ' ve served as the principal draftsman of most of the

 4                 reinsurance related model laws and regulations and

 5                 accounting rules since 1986 ."

 6                             In addition , when Gen Re was a public company , Mr .

 7                 Graham was responsible for preparing its 10 -K reports and

 8                 its other financial filings with the SEC .           And perhaps most

 9                 importantly for purposes here , bac k in 1997 , he gave a legal

10                 opinion in an e - mail on the very issue that is at the heart

11                 of lhis case .     In an e - mail enlilled " Side Lellers " h e

12                 advised Chris Garand and ot hers in no uncertain terms that

13                 they should put oral side understandings in writing and

14                 state explicitly to auditors and regulators that these are

15                 non - enforceable or else you might have " fraud and RI CO

16                 problems " and " go to jail ."      He e xplained that this is

17                 because oral side understandings might "eliminate the

18                 reasonable possibility of significant risk of loss to the

19                 reinsurer which is one of the conditions to reinsurance

20                 accounting under both GAAP and SAP ."

21                             It ' s no over - statement to say that no one involved

22                 in the LPT was more sensitized to what was at stake and what

23                 the potential repercussions were than Mr . Graham .            So in
24                 November of 2000 , when he was presented with the prospect of

25                 this deal , there should have been no equivocation .            There
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 129Page  19PagelD
                                                                       of 380  of 75 #: 4691
                                                                                           18




 1                 should have been no gray areas .         Rob Graham should have been

 2                 as blunt with his bosses on this deal as he apparently was
 3                 with them on others .      He should have told them, no , this is

 4                 wrong , I ' m not getting involved , and neither should you .

 5                 Because that is the duty of in - house corporate counsel , to

 6                 protect business people from themselves .           And the facts i n

 7                 this case have made clear he completely failed in that duty .

 8                             Now , what is also clear as to Mr . Graham is that

 9                 he didn ' t just put his head in the sand in this case and

10                 fail to act , he became an active participant in the LPT

11                 deal .

12                             First , as t he cour t no t ed just before , he appl i ed

13                 his vast knowledge of reinsurance and accounting

14                 regulations , and advised his co - conspirators to structure

15                 the LPT in a way that might conceal it from auditors and

16                 regulators .

17                             Secondly , he drafted and edited the fraudulent

18                 documents in this case that , in case regulators and auditors

19                 did ever look at this transaction , they would be misled as

20                 to its true nature .
21                             The court recalls , and I ' ll be brief on this ,

22                 Government ' s Exhibit 43 , Mr . Graham ' s e - mail to Ms . Monrad ,

23                 Mr . Garand , and Mr . Napier after the November 20th
24                 conference call wherein he suggested that AIG use an

25                 offshore entity as the contracting party for the deal
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 130Page  20PagelD
                                                                       of 380  of 75 #: 4692
                                                                                             19




 1                 because " the benefit of this approach would be that since

 2                 the AIG U. S . entities would report the AIG non - U. S . entity
 3                 as cedants on Schedules F and P, any review of AIG U. S .

 4                 entity statements wouldn ' t be able to connect the dots to

 5                 CRD and beyond ."

 6                             The court also recalls Government ' s Exhibit 57

 7                 which is an e - mail from Rick Napier to Rob Graham and

 8                 others .   That e - mail forwarded the November 17th e - mail that

 9                 contained the secret side deal in this case about the one
10                 percent fee and the two percent rebate , along with the draft

11                 slip lhal made aclually no wenlion of lhem .            Mr . Graham ' s

12                 response was not to ques t ion this fee rebate and omission

13                 from the slip contract , but only to advise that " since the

14                 fee rebate will be coming from the CCA Commission , we should

15                 be careful with inter - company transfers .         If they are

16                 reportable under the Holding Company Act , a curious outside

17                 party could deduce that there is a link between the

18                 transactions . "

19                             He also , your Honor , went so far later in the

20                 conspiracy , as your Honor noted , to advise John Houldsworth

21                 point blank on tape , on Government ' s Exhibit 137 , that AIG ' s

22                 "organizational approach to compliance issues has always

23                 been pay the speeding ticket which is different from our
24                 organizational approach .       So I ' m pretty comfortable that our

25                 own skirts are clean , but that they , AIG , have issues ."
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 131Page  21PagelD
                                                                       of 380  of 75 #: 4693
                                                                                            20




 1                             Together , your Honor , Rob Graham ' s advice had the

 2                 effect of galvanizing this conspiracy .           That ' s because when
 3                 a lawyer advises you how to conceal a transaction , it gives

 4                 you comfort that you won ' t get caught .        And even if you do

 5                 get caught , you know that his involvement in the transaction

 6                 will provide you with some cover , especially when he tells

 7                 you that it ' s the other company ' s problem , not yours .         So

 8                 even as Mr . Graham claims that his overall participation in

 9                 the LPT deal took only a few hours of his time , those were

10                 some of the most crucial hours of this conspiracy , given who

11                 Rob GL'aham wa::; , whaL he L'epL'esenLed Lo Lhe oLher

12                 co - conspirators in this case , and what he said and did .

13                             Now , in his papers , your Honor , Mr . Graham claims

14                 that he tried to do the right thing by raising his concerns

15                 about the LPT in an e - mail to his boss , Tim McCaffrey .           But

16                 any objective reading of Government ' s Exhibit Number 84

17                 reveals a much less noble purpose .

18                             As the court recalls , Mr . Graham wrote :         Our group

19                 will book the transaction as a deposit .           How AIG books it is

20                 between them , their accountants , and God .         Ron , et al have

21                 been advised of and have accepted the potential reputational

22                 risk that U. S . regulators , insurance and securities , may

23                 attack the transaction and our part in it .
24                             No where in this e-mail does Mr . Graham say that

25                 he ' s concerned about the transaction .        No where does he say
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 132Page  22PagelD
                                                                       of 380  of 75 #: 4694
                                                                                           21




 1                 he ' s uncomfortable .    And nowhere does he suggest that

 2                 Mr . McCaffrey talked to Mr . Ferguson about the wisdom of
 3                 going forward with this transaction .          This e - mail , in an

 4                 objective reading , is nothing more than someone seeking

 5                 cover from their boss by copying them on an e - mail they

 6                 received .    The simple message to Mr . McCaffrey is that the

 7                 ship has sailed on this transaction and that he shouldn ' t

 8                 interfere with it .      So far from trying to do the right thing

 9                 in this case , the e - mail assured that this deal would go

10                 forward unimpeded by the general counsel of Gen Re .

11                              And whaL ' s Lruly perplex ing abouL Mr . Graham ' s

12                 statement that he t ried t o do t he right thing is that over

13                 the years since the LPT , he had many opportunities to have a

14                 crisis of conscience about the deal and to do something

15                 about it .    In the wake of the PNC and AIG , Brightpoint cases

16                 and the Enron cases , he was repeatedly warned point blank

17                 about the dangers of improper documentation and side

18                 agreements and aiding and abetting unscrupulous clients .

19                 But every time he had the chance to do the right thing and

20                 raise his voice about the LPT deal and try to reverse it , he

21                 apparently did nothing and remained silent .            I ' ll point to a

22                 couple of e - mails and notes taht he received through the

23                 years , your Honor , very briefly .
24                              In March of 2002 , Mr . McCaffrey sent him an e - mail

25                 entitled " Finite Risk Contracts " that summarized a
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 133Page  23PagelD
                                                                       of 380  of 75 #: 4695
                                                                                           22




 1                 conversation in an executive committee meeting that

 2                 Mr . Brandon had with Mr . McCaffrey and others .           In that Mr .
 3                 McCaffrey and Mr . Brandon also says that all provisions and

 4                 understandings of financial reinsurance contracts need to be

 5                 recorded and contained in a single document .            No side

 6                 letters , no use of multiple contracts .

 7                               Later in 2002 , in July , Mr . Brandon sent an e - mail

 8                 entitled "SEC Findings on PNC/AIG Transactions ," where he

 9                 wrote to Mr . Graham and others :        Below is the SEC findings

10                 on PNC financial transactions with AIG that were designed to

11                 L'emove non - performing asseLs from PNC ' s balance sheet and

12                 income statement .      Lots of parallels to some financial

13                 reinsurance transactions .       Avoiding reputational risk in all

14                 of our transactions , traditional or non - traditional , is

15                 paramount .

16                               In 2003 , in the summer , Mr . Brandon attached a
17                 note from Warren Buffett and a New York Times editorial

18                 regarding Citigroup and J . P . Morgan aiding and abetting

19                 Enron in committing a fraud .        In that note , Mr . Brandon

20                 warned , " simply put , we cannot enter into any transaction

21                 that helps a client deceive , mislead investors or

22                 regulators .     If anyone has a question about a particular

23                 transaction , please discuss it with either Tad or me . "
24                               And two months later , the last one , your Honor , in

25                 October of ' 03 , Mr . Brandon sent him another note from
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 134Page  24PagelD
                                                                       of 380  of 75 #: 4696
                                                                                           23




 1                 Mr . Buffett and news about the PNC/Brightpoint/AIG

 2                 settlement .    He attached an article called " Son of Enron "
 3                 that discussed companies cooking their books through finite

 4                 insurance policies and attached an IBNR Weekly article that

 5                 said :   " The recent SEC settlement with AIG highlighted in a

 6                 very public forum the practice of side letters written to

 7                 supersede the formal reinsurance contract .            In the AIG

 8                 example , the agreements were meant to eliminate any risk

 9                 transfer in the original agreement shown to auditors ."              And

10                 then on the cover note Mr . Brandon stated this is another

11                 L'emindeL' we cannoL enLeL' inLo any LL'ansacLion LliaL helIJs a
12                 client deceive or mislead inves t ors or regulators .

13                             Your Honor , despite all these red flags over the

14                 years from Mr . Brandon that other companies were engaging in

15                 being investigated into similar conduct as the LPT, Rob

16                 Graham apparently did nothing to suggest reversing this deal

17                 to his bosses or to anyone else .         Now , of course , we

18                 recognize that it would have taken some courage for him to

19                 do this especially since the evidence in this case showed

20                 that Mr . Brandon and Mr . McCaffrey were involved in the LPT ,

21                 but that is what is expected of in - house corporate counsel .

22                 That was his job and apparently he did not do it .             Simply

23                 put , your Honor , Mr . Graham had many chances to take
24                 responsibility for this crime before he got caught and he

25                 failed in those chances .       So in light of those missed
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 135Page  25PagelD
                                                                       of 380  of 75 #: 4697
                                                                                           24




 1                 opportunities , any expressions of responsibility or remorse
 2                 here today by Mr . Graham should be met with some skepticism .
 3                 Especially since , as your Honor noted , Mr . Graham was
 4                 drafting contracts well through -- into the year 2001 .
 5                             Mr . Graham also seeks leniency in his papers
 6                 because he claims unique collateral consequences as a result
 7                 of him being a lawyer .       Specifically , he claims to lose his
 8                 law license and will be unable to pursue a post Gen Re
 9                 career as a reinsurance arbitrator .          Even putting aside the
10                 fact that the loss of his law license as a result of his
11                 convicLion in ConnecLicuL is by no means a sure Ul.i.ng , and I

12                 presume his arbitration practice would be based here in
13                 Connecticut , his argument should carry little weight with
14                 the court for another reason .        That ' s because Rob Graham
15                 voluntarily allowed his Connecticut law license to lapse
16                 even before this trial began .        According to the Connecticut
17                 Bar ' s website , on May 22 , 2007 , seven months before this
18                 trial began and well before any finding of guilt , Mr .
19                 Graham ' s bar license was administratively suspended by the
20                 Bar due to his failure to pay the mandatory client security
21                 fund fee , which this court wells knows is a fund set up by
22                 the bar to reimburse innocent clients with their attorneys
23                 steal from them .     In addition , according to the website ,
24                 your Honor , he ' s not provided a new forwarding address to
25                 the Bar since he ' s left Gen Re .       I say this because I find
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 136Page  26PagelD
                                                                       of 380  of 75 #: 4698
                                                                                           25




 1                 it curious that Mr . Graham would now claim that his law

 2                 license is so important to him and that he ' ll suffer
 3                 disproportionate punishment as a result of potentially

 4                 losing it .     And even if he does eventually lose his bar

 5                 license and his ability to practice law , as your Honor

 6                 knows , the Second Circuit in Cutler held that this is a

 7                 consequence that every lawyer who engaged in fraud

 8                 engages in fraud should expect .

 9                               In conclusion , your Honor , I ' d like to just

10                 briefly address general deterrence .          As I ' ve said in other

11                 senlencing hearings ill lhis case , In enacllng Sec lIon 3553 ,

12                 Congress was very much concerned with deterrence of

13                 white - collar criminals .     As a subset of white-collar

14                 criminals , deterring lawyers from crime is particularly

15                 important .     That ' s because , as I alluded to earlier , lawyers

16                 who participate in white - collar crimes legitimize the crimes

17                 in the minds of other would be white-collar criminals and

18                 can galvanize a conspiracy in ways that most layman cannot .

19                 And if I could just quote from a 1964 Second Circuit case ,

20                 United States v . Benjamin , another securities case involving

21                 a defendant lawyer , Judge Friendly wrote :          " In our complex

22                 society , the accountant ' s certificate and the lawyer ' s

23                 opinion can be instruments for inflicting pecuniary loss
24                 more potent than the chisel or the crowbar ."

25                               As this Court is well aware and has found , Rob
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 137Page  27PagelD
                                                                       of 380  of 75 #: 4699
                                                                                           26




 1                 Graham and his co - conspirators inflicted a tremendous

 2                 pecuniary loss in this case , at least 544 million dollars to
 3                 AIG shareholders .      I would submit to your Honor that at some

 4                 level Rob Graham always knew that this result was coming .

 5                 That ' s why he wrote back in 2000 that securities regulators

 6                 may attack this transaction and our part in it .             But that

 7                 revelation did not deter him from participating in the LPT

 8                 transaction , nor did the fact that he was a regulatory

 9                 reinsurance accounting and regulator expert , nor did the

10                 fact that he once prepared financial statements for a

11                 publicly - lraded company , nor did the [acl lhal he once gave

12                 advice that you could go t o jail for oral side

13                 understandings .

14                             I ' d submit , your Honor , if an otherwise

15                 well - intentioned lawyer like Mr . Graham , armed with this

16                 knowledge and experience , cannot be deterred , the only way

17                 to deter other lawyers who are similarly situated and

18                 perhaps less scrupulous , is to send them a message with an

19                 appropriate prison sentence for Mr . Graham .           In addition to

20                 deterrence , such a sentence would promote respect for the

21                 law and would be just punishment for what Mr . Graham did and

22                 what he failed to do .

23                             THE COURT :    Thank you , Mr . Patricco .
24                             Do you know of any victims who care to address the

25                 Court today , Mr . Patricco?
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 138Page  28PagelD
                                                                       of 380  of 75 #: 4700
                                                                                           27




 1                             MR . PATRICCO :    I ' m sorry .

 2                             THE COURT :    Do you know of any victims?
 3                             MR . PATRICCO :    I do not .

 4                             THE COURT :    Thank you .

 5                             Mr . Vinegrad .

 6                             MR . VINEGRAD :    This is a tragic day .      A man with

 7                 an impeccable reputation in his profession , 35 years , a man

 8                 who has spent his entire adult life doing extraordinary

 9                 things for other people in both his professional and

10                 personal life sits in a federal courtroom convicted of

11                 seLious cLime::; willi his pLofessional fuLuL'e and livelihood

12                 destroyed because of his actions in this case .             I think

13                 that ' s tragic .

14                             And what I ' d like to do , your Honor , this morning

15                 is talk to you for a few minutes about why the same

16                 discretion , the same leniency that your Honor has displayed

17                 in the prior sentencings in this case , and I ' m referring

18                 specifically to the sentencings of the other so-called Gen

19                 Re defendants , because Mr . Graham is a member of that group ,

20                 why Mr . Graham deserves that same measure of discretion of

21                 leniency and , in fact , for reasons that I ' ll explain why , I

22                 submit to you , he is deserving of the greatest degree

23                 leniency of anyone .
24                             Now , your Honor , I am mindful of what your Honor

25                 has done and said at the prior four sentencings in this
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 139Page  29PagelD
                                                                       of 380  of 75 #: 4701
                                                                                           28




 1                 case .   And I think your Honor already has spelled out on the

 2                 records of those proceedings the factors that support
 3                 Mr . Graham deserving , at a minimum , an equal measure of

 4                 leniency .

 5                              First , Mr . Graham did not gain anything directly

 6                 or personally as a result of this transaction , nor was that

 7                 his motive , nor was that his intent .

 8                              Secondly , he has lived a life of e x traordinary

 9                 works , both with respect to his civic service , his

10                 charitable service , his public service , as well as a

11                 mullilude of ael::; of a more disereLe , of a mo r e personal

12                 nature throughou t his lifet ime , is well documented to the

13                 letters that have been submitted to this court .

14                              Third , he has led an extraordinary professiona l

15                 life , an exemplary and , until this case , unblemished career ,

16                 not just representing people diligently and faithfully as

17                 was his obligation as a lawyer , but in helping others , in

18                 teaching others , in mentoring others .         And I ' m not just

19                 talking about friends and I ' m not just talking about

20                 colleagues .    I ' m talking about regulators , I ' m talking about

21                 competitors , and even people that he had never met before in

22                 his life before he taught them and helped them and mentored

23                 them .   And that ' s special .
24                              Fourth , he is like the other defendants , a

25                 first - time offender who , I submit to the court , presents no
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 140Page  30PagelD
                                                                       of 380  of 75 #: 4702
                                                                                           29




 1                 risk of recidivism .

 2                             And finally , and in this respect I think he is

 3                 more comparable to Mr . Garand than he is to Mr . Ferguson or

 4                 Ms . Monrad , was his level or his role , his place in the

 5                 so- called corporate ladder .

 6                             As your Honor has already found during the

 7                 sentencing , I believe , of Mr . Ferguson , your Honor descr i bed

 8                 people who were involved in this case , and Mr . Graham I

 9                 think fits squarely within this description , as underlings

10                 who were papering the deal , who were lower level people

11                 documenling the lrdnsdclion al the dlrecllon , uIlder t he

12                 supervision , and a t t he behes t of t heir superiors .        So

13                 unlike Mr . Ferguson , the CEO , who initiated , oversaw ,

14                 supervised , and directed the transaction virtually from

15                 beginning to end , and who had the ultimate decision to make

16                 about whether this transaction should proceed , unlike

17                 Ms . Monrad , the CFO who your Honor recently found had a

18                 managerial and supervisory role in this transaction , who

19                 supervised the activities of others , including Mr . Graham ,

20                 not saying that what he did was not important , but I think

21                 it bears recognition , and the Second Circuit case law

22                 supports this , in discerning the relative levels of

23                 culpability that what he did was at the behest and at the
24                 direction of others .      And under those principles , the Cavera

25                 case , for example , that talks about the wide variability in
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 141Page  31PagelD
                                                                       of 380  of 75 #: 4703
                                                                                            30




 1                 culpability , even in significant fraud cases with large

 2                 losses , that the court has the discretion to draw those
 3                 distinctions .     And I submit to you , if you look at the

 4                 evidence in this case and you look at that so - called

 5                 corporate ladder , Rob Graham , even as a lawyer , was at that

 6                 lower level that your Honor identified earlier , doing what

 7                 he did at the behest and at the direction of others .

 8                             But beyond that , Judge , I submit to your Honor , as

 9                 I said earlier , that there are certain aspects of this case

10                 that are unique to Rob Graham that make him deserving of

11                 even gL'ealeL' leniency llian your Honor has demonslraled lhus
12                 far in this case .
13                             Why do I think that ' s so?

14                             First , and I ' ll say it , and I believe it , and I

15                 believe it as much now as I did ten minutes ago , or as I did

16                 a year ago , and I ' ll believe it until the day that I die , he

17                 tried , in his own way , in his unsuccessful way , but he tried

18                 in good faith to do the right thing and to share his

19                 concerns and put a stop to this transaction .            Some of their

20                 own evidence shows that .

21                             I ' m not here to argue Mr . Graham ' s guilt .       That

22                 was last year .     You can accept everything the Government

23                 says about what he did during the course of this
24                 transaction , but it remains undeniable , I submit , that he

25                 tried , he tried to put a stop to it .         He raised his concerns
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 142Page  32PagelD
                                                                       of 380  of 75 #: 4704
                                                                                           31




 1                 with Mr . Napier , and that was the word that Mr . Napier used

 2                 on that witness stand , not the characterization that Mr .
 3                 Patricco used a moment ago .        He said Mr . Graham was

 4                 concerned .     He shared his concerns with Mr . Garand .         He

 5                 shared his concerns with Ms . Monrad .         Your Honor may recall

 6                 from that e - mail to Mr . McCaffrey that Mr . Graham wrote that

 7                 Ron , et al had been advised of the risk of the transaction

 8                 and what might happen .       And during his interview with the

 9                 Government back in 2005 , and I don ' t think the Government

10                 takes issue with this , Mr . Graham explained that his

11                 L'efeL'ence Lo ti eL dl " was Mr . Napier and Mr . Garand and
12                 Ms . Monrad .    And he shared his concerns with Mr . McCaffrey .

13                               Let me just pause on Mr . McCaffrey .       He was the
14                 General Counsel .     My client was not .      He had ultimate

15                 responsibility within Gen Re for this transaction and

16                 whether it went forward .       He was the man that the Government

17                 argued at trial was up to his eyeballs in criminality just

18                 like everybody else in the courtroom .          The man who at the

19                 other end of that e-mail that the Government viewed as so

20                 essential to their case against everybody .           Rob Graham

21                 shared his concerns with his boss .         And I say concerns ,

22                 Judge , and it was in good faith .        And Mr . Patricco stood up

23                 here ten minutes ago and tried to give it a different
24                 characterization .     So I ' d like to take your Honor back to

25                 what was said at the trial .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 143Page  33PagelD
                                                                       of 380  of 75 #: 4705
                                                                                           32




 1                             What was said at the trial about that exhibit ,

 2                 about that e - mail was it was an exhibit which was about " Mr .
 3                 Graham expressing his concern over the transaction ."              That ' s

 4                 the words that were used by Mr . Patricco .          And he may have

 5                 done it in colorful language , invoking God and reputational

 6                 risk and all the rest of it , but any fair reading of that

 7                 document to any General Counsel reading it in his in-box

 8                 would know that Rob Graham had serious and genuine concerns

 9                 about this transaction and was raising them up the chain of

10                 command , just as he was supposed to .          So far up the chain of

11                 cOllulland lhal a::; LhdL e - mail LeflecLs LhaL ML . FeLguson

12                 himself , the CEO , number one in the company , was aware of

13                 Mr . Graham ' s concerns .    And he knew it .     He went to the top .

14                 And he failed .     No doubt about it , that ' s why we ' re here .

15                 And he took actions that formed the basis of the verdict

16                 against him .     That ' s why we ' re here .   But he tried .    And now

17                 that we ' re here to talk about punishment and not guilt , that

18                 should matter Judge , that should matter for something .             That

19                 he took concrete , identifiable , specific steps to go up the

20                 chain of command , five different executives , all the way to

21                 the top , including the Chief Legal Officer , to warn them .                I

22                 think in your Honor determining what just punishment is in

23                 this case that factor has to be taken into account .
24                             Secondly , and I think this also makes Rob Graham

25                 unique amongst the five defendants in this case , is remorse .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 144Page  34PagelD
                                                                       of 380  of 75 #: 4706
                                                                                           33




 1                 At every single sentencing in this case before today , every

 2                 one of the four of them , the Government has gotten up and
 3                 made a strong point to your Honor about why serious terms of

 4                 imprisonment are necessary because , among other things , the

 5                 defendants showed absolutely no remorse , not a bit of

 6                 remorse , not an ounce of remorse .        The words changed but the

 7                 point was clear .     They didn ' t do that today .      And I commend

 8                 them for not doing that today .         And there ' s a reason they

 9                 didn ' t do that today .     Is because he is different and he has

10                 shown remorse .     And I ' m not just talking about the concerns

11                 and the doubL::; LhaL he had back in the day when Ulis

12                 transaction was being pu t t oget her .       I ' m talking about

13                 throughout the course of the investigation and trial that

14                 followed .    Not just today .     But way back then , the spring of

15                 2005 , when Mr . Graham went in and was interviewed by ten

16                 different government agents for two full days , being

17                 interviewed about this transaction , and it was candid and it

18                 was forthcoming , it was remorseful .         It ' s hard to recreate

19                 it , Judge , but I was there .      I was sitting by his side .       And

20                 the remorse and the regret that this man felt was palpabl e .

21                 They can contradict me if they can .          I don ' t think they can .

22                 Because there was genuine remorse before he was indicted .

23                 We ' ve acknowledged it in writing .       We ' ve acknowledged how he
24                 failed .     The Government had a very stinging statement in

25                 their brief about how he had failed his family and failed
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 145Page  35PagelD
                                                                       of 380  of 75 #: 4707
                                                                                           34




 1                 his friends and failed his colleagues .          And we came right

 2                 back and agreed .
 3                             And throughout the course of this long case , over

 4                 four years , throughout the entire time that I have

 5                 represented this extraordinary and exceptional man , not

 6                 once , not once , has he displayed anything , anything other

 7                 than the absolute utmost respect for this Court and for the

 8                 criminal justice process that brings him here today .              There

 9                 were no post - verdict interviews from lawyers denouncing the
10                 jury , denouncing the system .       There was no post - verdict

11                 inleL'view [rom Mr . Graham , on the L' eco L' d inLe r v.iews blam.ing

12                 the j ury , blaming t he sys t em , blaming his lawyers for hi s
13                 plight .   There was no effort to transfer assets out of his

14                 name to avoid potential monetary obligations .            There was

15                 none of that .     None of that .    And for anybody who knows Rob

16                 Graham , and for any of the 95 people who wrote on his

17                 behalf , the notion that he would do any of those things , or

18                 even think about it , is unfathomable .         The letters , the

19                 people who described how extraordinarily out of character

20                 this episode is for Rob Graham when contrasted with the

21                 extraordinary works of his life , and the personal torment

22                 this he has put himself through , put himself through , for

23                 years , not just the last six weeks , but for years as a
24                 result of this case .

25                             So , your Honor , I submit to you there is genuine
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 146Page  36PagelD
                                                                       of 380  of 75 #: 4708
                                                                                                35




 1                 remorse .   Long standing remorse .        And just as the Government

 2                 said at the prior sentencings that the lack of remorse
 3                 should matter , I stand here before you today and argue that

 4                 the existence of genuine remorse should matter for Mr .

 5                 Graham .

 6                             And thirdly , are there collateral consequences .

 7                 He is licensed in Delaware .         He ' s authorized to practice law

 8                 in Delaware .    He ' s going to lose that license .         And not only

 9                 that license , he ' s going to lose his ability to practice or

10                 work in this industry .       It ' s not just a matter about

11                 dL'afLing conLracL::; .   I mean ,   leL ' s be Leal .   He ' s out .   He ' s

12                 out of the only profession he ' s ever known .           He ' s out of the

13                 only industry he ' s ever known .       Any notion of working as an

14                 umpire or an arbitrator or whatever else was being planned

15                 is gone and it ' s gone forever .       Unlike Mr . Ferguson who had

16                 retired long ago , unlike Mr . Garand who had retired long

17                 ago , unlike Ms . Monrad or Mr . Milton who continued to work

18                 during the course of this case , even after they were

19                 indicted , were gainfully employed during the course of these

20                 proceedings .    So the collateral consequences to Mr . Graham

21                 are unique and they are devastating .           He has not worked a

22                 day in three and a half years .         At a profession , that I hope

23                 this came clear in the submissions to the court , a
24                 profession that was not just his job , it was his life .                It

25                 was his persona .     It was the essence of his being .           And I ' m
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 147Page  37PagelD
                                                                       of 380  of 75 #: 4709
                                                                                             36




 1                 not just talking , just to be very clear , Judge , I ' m not

 2                 talking about the loss of income , although it is very
 3                 substantial , and if you do the math it ' s a very substantial

 4                 percentage of what his net worth is , but I ' m not here making

 5                 a plea of poverty .       I ' m talking about the loss of his

 6                 identity .     I ' m talking about the inability to have the

 7                 dignity and the self - worth to do good , hard work at what you

 8                 know and what you are trained to do best .           That ' s a loss

 9                 that is painful .       That is a loss that is immeasurable and , I

10                 submit , more significant to this man than the diminishing

11                 balarlce of    hi~   bank accounL .
12                               And if you add t ha t up , if you add all those

13                 considerations up , I submit to you there are many compelling

14                 reasons why Rob Graham is particularly deserving of your

15                 Honor ' s discretion and leniency .       More so than anyone who

16                 has come before the Court in this case for sentencing .                 And

17                 that level of discretion , I submit , is born out and

18                 supported by what courts have done in other cases , other

19                 sentencings that are described in our brief , in our November

20                 21st brief , cases involving lawyers convicted of frauds ,

21                 serious frauds , after trial , some of whom did not commit it

22                 for personal gain , some who did .        Cases in which judges have

23                 seen fit in recognition of the extraordinary consequences of
24                 those convictions and the lack of gain and other factors

25                 similar to those that we ' ve presented to the court .            How
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 148Page  38PagelD
                                                                       of 380  of 75 #: 4710
                                                                                           37




 1                 judges in those cases have seen fit to fashion sentences

 2                 like the one we propose today that does not require , as an
 3                 element , a term of incarceration .

 4                               Whatever message needs to be sent in this case has

 5                 been sent .     And I ' m not just talking about the prosecutor ' s

 6                 press release when the conviction took place last February

 7                 where they basically sent a strong message was sent simply

 8                 by virtue of the convictions , but everything else that has

 9                 happened to this man and everything else that will continue

10                 to happen to this man for the rest of his days .             Any lawyer ,

11                 any L'alional lawyer , would have lo be nuls lo do what

12                 happened in this case and t o risk suffering the consequences

13                 that Rob Graham has suffered already and will continue to

14                 suffer as a result of this case .
15                               And so , your Honor , my plea is this :

16                               My plea is to require Rob Graham to serve the

17                 additional harsh sanction and punishment of a prison term is

18                 truly not necessary .       And that ' s the word that your Honor

19                 knows is the bellwether under Section 3553(a) for

20                 determining just punishment .

21                               Everyone in this courtroom knows , Judge , that you

22                 can impose such a sentence if you want to .           That ' s obvious .

23                 But you don ' t have to .     And the Supreme Court of the United
24                 States and the Second Circuit Court of Appeals have made

25                 abundantly clear that for reasons similar to the ones we
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 149Page  39PagelD
                                                                       of 380  of 75 #: 4711
                                                                                           38




 1                 have presented to the court today , your Honor has the

 2                 discretion not to impose such a sentence .           And so I ask your
 3                 Honor , force him to serve his community , if your Honor

 4                 thinks such a sanction is appropriate , and have him give

 5                 back and help members of society who are truly in need of

 6                 his help .    Make him a prisoner of his own home , if your

 7                 Honor feels that that substantial deprivation of his liberty

 8                 is necessary as a further component of his sentence .              But I

 9                 beseech your Honor to give Mr . Graham the opportunity to

10                 begin now to try to put the pieces of his life back together

11                 and Lo s LarL anew wi Ul wha L Lemains o[ .i L.

12                              I thank your Honor for listening to me this

13                 morning .    And with your Honor ' s permission , I would like to

14                 call a total of four speakers who would like to speak today

15                 on Mr . Graham ' s behalf .

16                              THE COURT :   Certainly .

17                              MR . VINEGRAD :   The first speaker is Donna Lee , two

18                 words , LEE , Williams .

19                              THE COURT :   You want to come up to the podium .

20                              MS . WILLIAMS :   Thank you , your Honor .

21                              Good morning , your Honor .      My name is Donna Lee

22                 Williams and I ' ve been a member of the Delaware Bar since

23                 1984 .    From 1993 to 2005 , I served as Delaware ' s Insurance
24                 Commissioner , and I ' ve known Rob Graham for well over 20

25                 years .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 150Page  40PagelD
                                                                       of 380  of 75 #: 4712
                                                                                           39




 1                             I never in a million years would have expected

 2                 that I would have been here this morning to talk to you .
 3                 And I hope this morning that I can give you some sense of

 4                 how completely out of character this situation is , about how

 5                 well Rob is regarded by the insurance industry and by the

 6                 regulatory community , and how very much Rob Graham means to

 7                 me _

 8                             I first met Rob in 1987 .        I joined a firm that Rob

 9                 Graham had left , the Bayard firm in Delaware , and began

10                 doing insurance regulatory work and General Re Insurance was

11                 a clienl of the firm and Rob was my primary conLacL .

12                             I ' ll never forget the first time that I heard Rob
13                 Graham speak in public .       It was March 1988 , in Santa Fe , New

14                 Mexico , at a meeting of the regulators , National Association

15                 of Insurance Commissioners meets quarterly .            I remember

16                 thinking at the time that this man was like E . F . Hutton .

17                 You member the E . F . Hutton commercials , when E . F . Hutton

18                 talks , people listen .     Rob Graham spoke , people listened .

19                             I found Rob to be smart , he was eloquent , he was

20                 articulate , self - confident , but very respectful .         And one of

21                 the things I noticed most about Rob was that , unlike many

22                 lawyers that I had seen , Rob wasn ' t the kind of guy who

23                 would just throw everything out there and hope that
24                 something would stick .       Rob t s arguments were always very

25                 well - reasoned and very well -- very credible .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 151Page  41PagelD
                                                                       of 380  of 75 #: 4713
                                                                                           40




 1                              Time went on and I became Insurance Commissioner

 2                 and Rob was so well regarded by both me and other regulators
 3                 and by the industry itself , that he was part of a small

 4                 group of folks that , folks like me , regulators called upon

 5                 to actually educate novice regulators about what reinsurance

 6                 is all about .     We trusted him .     I still trust him .

 7                              I was never more professionally proud of Rob

 8                 Graham than I was immediately after the circumstances of

 9                 9/11 .    At that time I was still Delaware Insurance

10                 Commissioner and I was asked by the President of the

11                 NaLional As:::;ociaLion of InSULance CouunissioneLs Lo chair a

12                 committee on terrorism risk .         And one of the first things

13                 that I did was to hold a public hearing .           Regulators were

14                 very concerned about what was going to happen , were claims

15                 going to be paid , how were we going to deal with this risk

16                 going forward .     And Rob was one of the first people to

17                 speak .   And he stepped up to the podium and you could hear a

18                 pin drop in that room , because everyone was waiting to hear

19                 what would the industry ' s response be .        And Rob spoke with

20                 great compassion and with focus and with purpose , and he

21                 told me and all of the regulators and all of the people who

22                 were gathered in that room to learn what would happen next ,

23                 that even though not a penny in premium had never been
24                 collected , the industry would pay because it was the right

25                 thing to do .     And there were lots of things that we had to
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 152Page  42PagelD
                                                                       of 380  of 75 #: 4714
                                                                                            41




 1                 deal with going forward in order to be able to plan now for

 2                 this risk .     But that General Re Insurance and Rob Graham , in
 3                 particular , would be there every step of the way to help us

 4                 to find that solution .
 5                               So I ' ve told you a little bit about Rob ' s

 6                 reputation in the industry and Rob ' s reputation with

 7                 regulators , it was unparalleled .        There ' s no one that I know

 8                 of that is as well - respected by regulators as Rob .

 9                               Let me tell you a little bit about what Rob Graham

10                 has meant to me personally .

11                               I wa::; a very young lawyer when I [lrsL meL him and
12                 he was my client , but he very quickly became more than a

13                 client .   He became a mentor and a very , very dear friend .               I

14                 will tell you without question that apart from my husband ,

15                 Rob has always been my most trusted friend and advisor .                And

16                 I ' ve talked with Rob about some of the most difficult

17                 decisions that I have ever made .         I consulted with him in

18                 1992 , as a 31 year old lawyer , trying to figure out what I

19                 wanted to do next .      There were folks in my party who were

20                 encouraging me to run for Insurance Commissioner .             Boy , that

21                 was an awful big risk .       I was running against a fellow who

22                 was the President of the State Chamber of Commerce .             What

23                 could this little girl from Dover , Delaware bring .            But he
24                 had a lot of faith in me and helped me to find a lot of

25                 faith in myself .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 153Page  43PagelD
                                                                       of 380  of 75 #: 4715
                                                                                           42




 1                              During the many years that I served as Insurance

 2                 Commissioner , I talked with Rob about so many different
 3                 things .    I talked to him about negotiating through the NElC

 4                 and the various processes that go on .          The NEIC sometimes

 5                 means no action immediately contemplated .           And Rob helped me

 6                 to figure out , okay , if that t s what you want to do , here are

 7                 some of the things you need to do to get that done .

 8                              I talked to him when the Medicare HMO ' s all pulled

 9                 out of Delaware and there were thousands of angry senior

10                 citizens who no longer had health care .           And I talked to him

11                 abouL how Lo do a public ouLLeach pLogLam , how Lo helIJ Lhe

12                 people in my community .

13                              I talked to Rob when the med mal crisis came

14                 about .    We were suddenly struck with a situation of having

15                 no med mal coverage for the only trauma center in the state .

16                              I talked with Rob about all sorts of procedural

17                 and regulatory issues that I was facing , questions of first

18                 impression in dealing with possible changes of control or

19                 other transactions involving the state t s Blue Cross and Blue

20                 Shield organization , because it was very uniquely organized

21                 under the law .

22                              During all this time , your Honor , Rob Graham has

23                 been a very , very trusted advisor and friend .           And I want
24                 you to know that not once , not ever , did Rob Graham ever ask

25                 anything of me .     He never asked for any favors .         He never
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 154Page  44PagelD
                                                                       of 380  of 75 #: 4716
                                                                                            43




 1                 asked for any special consideration for his company , for

 2                 fellow insurance industry representatives who attended NEIC
 3                 meetings , or for himself .       He never ever asked for anything .

 4                             This conviction means that the career that he has

 5                 known and loved is over .        He is crushed , as I am .     Being a

 6                 lawyer meant everything to him .          Your Honor , I hope that you

 7                 know that this -- this is a lone transgression .             This is a

 8                 man who has always comported himself with utmost respect for

 9                 process and for integrity and for purpose .           And for me and

10                 many , many others , this does not destroy the faith and

11                 confidence llial we have in him .

12                             NOw , I hope that you will give him the opportunity

13                 to do things to continue to serve in some way .            Thank you ,

14                 your Honor .

15                             THE COURT :     Thank you _

16                             MR . VINEGRAD :     Your Honor , the next speaker is

17                 Frank Parisi , PAR I S I .

18                             THE COURT :     Thank you _

19                             MR . PARISI :     Good morning .

20                             THE COURT :     Good morning .

21                             MR . PARISI :     Your Honor , my name is Frank Parisi .

22                 I ' m the director of Strategic Partnerships for the City of

23                 Minneapolis , Minnesota .
24                             I ' ve live in Minneapolis and I ' ve known Rob Graham

25                 personally for about 30 years .         I appreciate the opportunity
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 155Page  45PagelD
                                                                       of 380  of 75 #: 4717
                                                                                            44




 1                 you ' ve provided to allow me to tell you about the Rob that I

 2                 know .

 3                               I met Rob and his wife , Evelyn , when my wife and I

 4                 moved next door to them in Wilmington , Delaware .            We ' ve been

 5                 connected as friends ever since .

 6                               Simply stated , Rob has been the kind of person one

 7                 can only hope to have as a friend .          He ' s always been steady

 8                 and reliable and a positive force in our lives and the lives

 9                 of our children virtually since the day we met .             Like most

10                 people , our family has experienced its share of challenges .

11                 We ' ve counled Rob dHlOIlg our supporLers dUL'.ing the hap{JiesL

12                 days , like the births of our children , and during the most

13                 difficult days when we experienced illness , despair , and

14                 loss .     During those most difficult times Rob has , without

15                 exception , delivered as one of the rare constants in our

16                 lives .     He has always been there when we ' ve needed help or

17                 assistance of any kind .       He was a valuable supporter when my

18                 wife was diagnosed with ovarian cancer , and he and his wife

19                 stood with us during the entire nine years of her illness

20                 right up to and through the day she died .           But their

21                 involvement during that period was far beyond the scope of a

22                 friend ' s sympathy .    As we encountered milestones , surgeries ,

23                 and chemotherapy treatments , for example , Rob would
24                 regularly show up in Minneapolis , even in the dead of

25                 winter .     Even if he was only able to come for an hour or two
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 156Page  46PagelD
                                                                       of 380  of 75 #: 4718
                                                                                           45




 1                 and visit us at the hospital , he would come .           As somebody

 2                 who frequently traveled in his work , I suspect that the very
 3                 last thing he looked forward to doing at the end of a busy

 4                 week was the prospect of going back to the airport for one

 5                 more time and another flight from New York to Minneapolis

 6                 but he came , nonetheless , at his expense , and during his
 7                 very limited free time .

 8                             He was also the kind -- he is also the kind of a

 9                 friend that we could rely on for advice and counsel .

10                             Some years ago my stepson entered a long and dark

11                 peL'iod o[ dL'ug and alcohol addicLion LhaL [or a Lime

12                 absolutely dominated our lives , sometimes even overshadowing
13                 my wife ' s battle against cancer .       We received a great deal

14                 of support and assistance from friends , not the least of

15                 which came from Rob Graham .

16                             I submit to your Honor that the true measure of an

17                 individual ' s character is how and what that person does

18                 during difficult , challenging times .         During my family ' s

19                 darkest days over the last 30 years , Rob Graham has always

20                 been there and always supported us .

21                             Over these years , I have never worked with Rob

22                 Graham and I don ' t pretend to fully understand the details

23                 and intricacies in this case , but what I do know is that Rob
24                 is a good person who has unselfishly supported others in

25                 need over the last 30 years .        I hope that kind of admirable
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 157Page  47PagelD
                                                                       of 380  of 75 #: 4719
                                                                                              46




 1                 behavior over such a long period of time will be considered

 2                 and taken into account as you make your determination about
 3                 Rob ' s future .

 4                             I ' ve heard a poet observe that people may forget

 5                 what you ' ve said and they may forget what you do , but

 6                 they ' ll never forget the way you make them feel .           I ' m here

 7                 to tell your Honor that as one person whose encountered Rob

 8                 Graham over 30 years , he has always made me and my family

 9                 feel supported because he could always be counted on to be

10                 standing right beside us .

11                             Thank you .

12                             THE COURT :      Thank you .

13                             MR . VINEGRAD :     Your Honor , the next speaker is

14                 Mary Lanning , LAN N I N G.

15                             MS . LANNING :     Good morning , your Honor .

16                             THE COURT :      Good morning .

17                             MS . LANNING :     Thank you for allowing me to speak

18                 today on behalf of my friend Rob Graham .           I work in the

19                 financial services sector as a compliance professional and

20                 occasionally as a lobbyist .         I ' m a principal of my own

21                 company , MLNG Associates .       MLNG provides assistance to

22                 insurance businesses and their attorneys in regulated

23                 transactions such as acquisitions and expansions .             I met Rob
24                 many years ago in the course of this work .           Both of us

25                 contributed regularly to the law- making process in state ,
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 158Page  48PagelD
                                                                       of 380  of 75 #: 4720
                                                                                           47




 1                 national , and international discussions .

 2                                    I also am a nun , with nearly 53 years of helping

 3                 people and communities get beyond failures and go forward ,

 4                 giving their own help to others along the way .              In that

 5                 capacity , I am president of a not - for - profit corporation

 6                 called Yes Solutions , an organization dedicated to helping

 7                 women , men , and children who live on the margins , children

 8                 of incarcerated parents , immigrant families unable to find

 9                 employment , widowed elders , the displaced poor , the sick ,

10                 the dying , and those who care for them .            These are my

11                 cOllulluni l Y .

12                                    Most of t hem fall bet ween t he cracks of publ i c and

13                 private assistance or not yet able to keep their footing on

14                 their own .          We support ourselves by our own labors and

15                 generosity of others .           We help as many as we can .

16                 Everything we do is accomplished by volunteers , by bringi ng

17                 people who need relief and encouragement together with those

18                 who once needed it themselves and are willing to give it .

19                                    I have one purpose , your Honor , and one only for

20                 asking you to hear me today .            My people need the kind of

21                 dedicated time and professional know - how that Rob Graham

22                 could bring to us on a consistent basis for a period of

23                 time .     I ask your Honor to consider what it would mean to a
24                 small community like Yes Solutions to be the place where Rob

25                 Graham might provide a concentrated period of community
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 159Page  49PagelD
                                                                       of 380  of 75 #: 4721
                                                                                            48




 1                 service , where everyday of his sentence could directly help

 2                 someone else to leave a broken past behind , to learn new
 3                 skills , and to build a few life .        Let Rob work with us

 4                 one - on - one in teaching work habits and language usage and

 5                 personal financial management to men whose lives until now

 6                 have not managed to put these pieces together in any

 7                 functional way .     Let him work side by side with these men to

 8                 give them work experience that can open the door to paying

 9                 jobs for them .     Let him help them get those jobs .         Let Rob

10                 teach them how to build the shelves that are needed in our

11                 childL'ens cla::;::;roows aud playrooms aL Abraham House which is
12                 our center for families whose lives have been affected by

13                 the criminal justice system .        Let him teach these men , many

14                 of whom have never been employed , how to use hand tools to

15                 measure and count , to add and divide , to trust their eyes

16                 and their judgment , and to care about the end product .             Let

17                 him spend extra time with some of them to teach them a

18                 technical vocabulary and business concepts , writing skills ,

19                 things that would translate into vastly different job

20                 opportunities than are on their horizons now .            Let Rob spend

21                 time with a dozen of our teenage boys this year who are only

22                 beginning to think that a college education is a real

23                 possibility .     Let him supervise and train our teenage summer
24                 interns in their community service as they learn to

25                 recognize the needs of elders and diabled people around
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 160Page  50PagelD
                                                                       of 380  of 75 #: 4722
                                                                                             49




 1                 them , and to make their own choices to move obstacles and

 2                 make a kinder world .
 3                               Rob Graham was respected for good reason , your

 4                 Honor .   The core of his reputation was his integrity and his

 5                 fairness , but he was just as well regarded for his work and

 6                 his leadership , and certainly for his written and oral

 7                 presentation skills .      He was always a generous team worker .

 8                 I am privileged to have worked with him on national advisory

 9                 committees and task forces and to have shared the tiring

10                 tasks of teaching and leading .

11                               I know from personal professional experience whaL

12                 it could mean to have Rob Graham on the Yes Solutions team .

13                 In a nutshell , Rob would attract more financial support and

14                 resources to Yes Solutions .        We provide hot home cooked

15                 meals to almost 10 , 000 homeless people each year , on the

16                 sidewalk , on the three lonely holidays , Thanksgiving ,

17                 Christmas and Valentine ' s .      Rob has been there with us .       We

18                 provide essential school supplies , back packs , shoes ,

19                 sneakers , warm coats , books , to almost five hundred children

20                 each fall .    All of this is paid for out of our own earnings

21                 and what donations we can encourage others to give us .              We

22                 help support dozen of children in alternative residential

23                 facilities and college prep programs .          We provide respite
24                 care for dozens of elders and end of life care to many more .

25                               I truly believe that Rob Graham could lead more of
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 161Page  51PagelD
                                                                       of 380  of 75 #: 4723
                                                                                            50




 1                 our industry colleagues to give some of their time and

 2                 resources to these services that touch so many lives .
 3                 Please consider letting him help me recruit and develop new

 4                 volunteers and new donors who will discover for themselves

 5                 how very far one person ' s moments of kindness can carry

 6                 someone else .

 7                               Last year I sat in your Honor ' s courtroom for all

 8                 but the first few days of this trial .          I was moved deeply by

 9                 the dignity , the poise , and the equanimity with which Rob

10                 carried himself as the trial proceeded .           He was everything I

11                 expecLed him Lo be .      Dozens of his peeL'S ,    OUI   fL'iends and

12                 colleagues , made the journey to Hartford from all around the

13                 United States on a self - initiated rotation to show him our

14                 support .     We all went home strengthened by his strength .            He

15                 still is held in the highest esteem by regulators and their

16                 technical staff , by lawyers and public officials with whom I

17                 work every day , who write to each other and to me every week

18                 to inquire whether there ' s anything we might be doing to

19                 help him .     If Rob were working with Yes Solutions , I am

20                 confident that many more of our colleagues and mutual

21                 friends would rally around to help make anything he touches

22                 a success .
23                               Your Honor , Yes Solutions has worked with the
24                 courts in New York and New Jersey before in providing

25                 alternative sentences .       We would seize the opportunity to
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 162Page  52PagelD
                                                                       of 380  of 75 #: 4724
                                                                                           51




 1                 work with someone of Rob ' s caliber and competence .

 2                             Judge Droney , your judgment calIon Rob ' s sentence
 3                 could change not only Rob ' s life , it could affect the lives

 4                 of hundreds of others now and for at least another

 5                 generation .    You could open possibilities in my community

 6                 that are nowhere in reach today .         You could bring real

 7                 beneficiaries into the balance .         Please consider giving the

 8                 Yes Solutions community this opportunity at a time when the

 9                 economic pressures on us are incrementally greater than on

10                 many other segments of society .

11                             Thank you [or hearing me , your Honor .

12                             THE COURT :      Thank you for coming .

13                             MR . VINEGRAD :     The next speaker is Evelyn , EVE L

14                 Y N, Graham .
15                             MRS . GRAHAM :     I am Evelyn Graham , and I thank you

16                 for the opportunity to speak to you about my husband , Rob

17                 Graham .

18                             This man who appears before you today is the man I

19                 have chosen to share my life with for 37 years .             I not only

20                 love Rob with all my heart , I deeply respect and admire him .

21                             Rob and I met in college .        It was the late ' 60 ' s .

22                 Like many idealistic students of the time , we were going to

23                 change the world .     And , clearly , we didn ' t do that , but Rob
24                 did change the lives of many people he met over the years

25                 for the better .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 163Page  53PagelD
                                                                       of 380  of 75 #: 4725
                                                                                           52




 1                             From the moment I met Rob , I felt his commitment

 2                 and passion , and I witnessed his integrity and leadership .
 3                 I watched with pride as he served as President of the

 4                 Student Government Association , demonstrating remarkable

 5                 skill in walking a tight rope between students and faculty

 6                 during the 60 ' s , a time of considerable unrest .          Rob ' s duty

 7                 was to his fellow students , but he knew he could only serve

 8                 them by doing what was right .        He owed his success , in no

 9                 small measure , to the tremendous respect that he earned , not

10                 just from the students , but from the faculty and the

11                 adminislralion .     Like me , your Honor , lhey admired Rob ' s

12                 honesty , his integrity , and his willingness to speak his

13                 mind .

14                             As it turns out , these qualities were and are the

15                 essence of Rob ' s life , whether taking a stand against the

16                 Attorney General of Delaware for the unfair treatment of his

17                 staff , or helping to revitalize our inner city Delaware

18                 community , or serving as an elected official to protect and

19                 promote our small Connecticut town , or fighting on behalf of

20                 the industry he loves to this day , Rob approached each of

21                 these responsibilities with honesty and integrity , never

22                 setting aside his principles to serve his own needs .              To the

23                 contrary , Rob has always put the needs of others ahead of
24                 his own , volunteering to spend late nights working at Meals

25                 on Wheels , hosting a fundraiser to help a friend with
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 164Page  54PagelD
                                                                       of 380  of 75 #: 4726
                                                                                           53




 1                 Parkinson ' s disease , being by a friend ' s side after a

 2                 devastating car accident , giving guidance to a young col l ege
 3                 graduate that he ' d never met , or going out of his way to

 4                 make sure that his mother wasn ' t alone on holidays .            Rob

 5                 always looked out for others first and foremost .

 6                               Your Honor , even when it wasn ' t easy or popular , I

 7                 know that Rob committed to doing the right thing .

 8                 Obviously , I ' m not privy to everything that transpired

 9                 between Rob and his clients , but over the years I saw and

10                 heard enough to make it clear to me that Rob didn ' t win many

11                 popularily conle::;l::; al his company because o[ his ins i slence

12                 that rules and principles had t o be followed regardless of

13                 the economic consequences .        I can ' t imagine Rob being any

14                 other way .     He ' s a man whose worked hard his whole life ,

15                 never seeking glory or personal acclaim .

16                               For the past 37 years , Rob and I have stood

17                 together .     We ' ve lived together , laughed together , cried

18                 together , fought together , and endured together .           Through

19                 the good times and bad , I have always wanted this man by my

20                 side .   Of course , I can ' t claim our marriage is perfect .

21                 Truth be told , these past few years have been the toughest

22                 of our lives .     Ironically , though , they ' ve proven to be some

23                 of the most meaningful .       Through all of the uncertainty and
24                 soul searching , I ' ve gotten to see the true character of

25                 this man .     I ' ve watched with admiration as he ' s carried
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 165Page  55PagelD
                                                                       of 380  of 75 #: 4727
                                                                                            54




 1                 himself with strength and dignity through these devastating

 2                 events .
 3                               I remember the day , October 26 , 2005 , Rob met with

 4                 his lawyer and learned that the Government intended to

 5                 charge him with a crime .       He was devastated .      He cried .   And

 6                 quickly seemed to shrink before my eyes .           But , your Honor ,

 7                 just as quickly , I saw him put aside his own pain to comfort

 8                 and to protect me .      Despite all that swirls around him , Rob

 9                 continues to put my needs and those of his friends and

10                 family before his own , and he never blames others for his

11                 CULTenl prediclion dUlounl .       Rob cerlai.nly has hi.s faults ,

12                 but I know now more than ever , that the core of this man ,

13                 the fundamental traits that I fell in love with and still

14                 love to this day remain strong .         But I also know that

15                 despite his stoicism , Rob suffers tremendously .

16                               Your Honor , while Rob is devoted to family and

17                 friends , he was passionate about being a lawyer .            Even

18                 before I met him , Rob knew what he wanted to do , and for 35

19                 years he lived and loved being a lawyer .           For 35 years he

20                 worked hard to build an impeccable reputation for serving

21                 his clients with honesty and integrity .           For Rob being a

22                 lawyer wasn ' t just a job , it defined him as much as any job

23                 can define a person .      Rob knows those days are gone forever .
24                 He ' s not only lost his career , but his reputation is

25                 shattered .    No matter how many people come forward to remind
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 166Page  56PagelD
                                                                       of 380  of 75 #: 4728
                                                                                           55




 1                 Rob of the man they know him to be , no matter how many

 2                 friends and colleagues stood by his side during the trial ,
 3                 no matter how much I remind him of all of the good that he ' s

 4                 done and accomplished , all Rob sees is his role in the

 5                 events that bring him here today .         Every day , for the three

 6                 and a half years of this ordeal , Rob has relived his role in

 7                 this one transaction .        He will never stop thinking about it

 8                 and nothing will ever make his anguish , torment , and regret

 9                 go away .   Those feelings haunt Rob from morning till night ,

10                 and they will continue to do so for the rest of his life .

11                             Your Honor , in senLencing my husband ,         I beg you Lo

12                 take the full measure of this man , the many good deeds he ' s

13                 done , his service to his friends , family and community , and

14                 the devastation he suffered and will continue to suffer for

15                 the rest of his life .

16                             Your Honor , I beg for mercy and compassion .

17                             Thank you .

18                             THE COURT :    Thank you .

19                             Mr . Vinegrad , does Mr . Graham care to address the

20                 Court?
21                             MR . VINEGRAD :    Yes , he does .

22                             THE DEFENDANT :     Your Honor , over the last four
23                 years I ' ve been sustained by the tremendous love and support
24                 that I ' ve received from family and from friends .           In

25                 addition to those who have already spoken , some of those
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 167Page  57PagelD
                                                                       of 380  of 75 #: 4729
                                                                                           56




 1                 friends are in the courtroom today .          I ' m grateful for their

 2                 support , but I ' m also very embarrassed and ashamed that the
 3                 reason they ' re here is because I stand before you to be

 4                 sentenced after conviction of some very serious crimes .

 5                             I ' m old- fashioned .   Concepts like honor and shame ,

 6                 service and duty , integrity and truth , are important to me .

 7                 I ' ve always tried to help people and to do the right thing

 8                 in all of my dealings , personal and professional .             The

 9                 jury ' s verdict says that I ' ve failed that standard

10                 profoundly , and I ' ve suffered severe consequences as a

11                 L'esull of llial PL'OfOUIld failuL'e .
12                             From a very young age , I always wanted to be a

13                 lawyer .   I was privileged to become one , and for more than

14                 30 years to work for and with some very good lawyers in a

15                 variety of settings , in government , in private practice , and

16                 in - house at a reinsurance company .        In a very real sense , I

17                 always defined myself by the way I practiced my profession

18                 and the way I did my job as a lawyer .          Over time I developed

19                 a good reputation in the legal profession and in the

20                 insurance and reinsurance business .          Being known as an

21                 honest and reputable lawyer meant everything to me .              It gave

22                 me peace of mind to know that I had the respect of my

23                 colleagues and clients , and a reputation among them for
24                 always doing the right thing .        That ' s all gone now .

25                             Instead of my career and reputation as a lawyer
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 168Page  58PagelD
                                                                       of 380  of 75 #: 4730
                                                                                           57




 1                 serving as a good example to others , as a disgraced and

 2                 disbarred lawyer they will serve only as a cautionary tale .
 3                 I ' ll never been able to practice the profession I love

 4                 again , I ' ll never be able to work in the insurance and

 5                 reinsurance business again .

 6                             As for peace of mind , for the past four years
 7                 there hasn ' t been a waking hour of any day that I haven ' t

 8                 thought about the AIG transaction and my role in it and what

 9                 I could or should have done differently .           I suspect that

10                 will be true for the rest of my life .

11                             I realize Lhere are no do - overs in life .         Noth.ing

12                 I can say or do now would change wha t has happened or i ts
13                 impact on the lives of others or on me .           Your Honor , I

14                 regret that more than words can adequately express .

15                             Thank you .

16                             THE COURT :    Thank you , Mr . Graham .

17                             Anything else you had , Mr . Vinegrad?

18                             MR . VINEGRAD :    No , your Honor .

19                             THE COURT :    We ' ll take a short recess at this

20                 time .
21                              (Recess . )

22
23

24

25
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 169Page  59PagelD
                                                                       of 380  of 75 #: 4731
                                                                                           58




 1                              THE COURT :   We are now ready to turn to the

 2                 imposition of the sentence .
 3                              Before we begin , l td like to state the factors

 4                 that a District Court must take into consideration in
 5                 determining a particular sentence to be imposed under the

 6                 federal sentencing statute , which is 18 U. S . Code Section

 7                 3553 (al _

 8                              And those factors are :

 9                              The nature and circumstances of the offense and
10                 the history and characteristics of the defendant :

11                              The need [or Lhe senLence imposed Lo serve t he

12                 various purposes of a criminal sen t ence , which I t ll rev i ew

13                 in a moment ;

14                              The kinds of sentences available ;
15                              The kinds of sentence and the sentencing range

16                 established for the applicable category of offense committed

17                 by the applicable category of defendant as set forth by the

18                 Sentencing Guidelines I ' m to consider today , as well as any

19                 pertinent policy statement in those guidelines ; and

20                              The need to avoid unwarranted sentence disparities

21                 among defendants with similar records who have been found

22                 guilty of similar contact ; and

23                              Lastly , the need to provide restitution to any
24                 victims .

25                              Also , I must consider the U. S . Sentencing
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 170Page  60PagelD
                                                                       of 380  of 75 #: 4732
                                                                                            59




 1                 Guidelines and their policy statements in determining

 2                 Mr . Graham ' s sentence .    However , I ' m not bound by those
 3                 guidelines .    In other words , I may give him a sentence

 4                 within a guidelines range or outside of that range .              I 'm

 5                 also mindful of the guidance the U. S . Court of Appeals has

 6                 given the District Courts in United States v . Cavera

 7                 concerning our consideration of the U. S . Sentencing

 8                 Guidelines as well as the factors under 18 U. S . Code Section

 9                 3553 (al _

10                              I must also take into account the following

11                 [acloL's in arriving al the senlence [or ML' . GL'aliam .         In

12                 determining whether to impose a fine , and the amount of the

13                 fine and how it would be paid , that is , as a lump sum or in

14                 installments , as part of this particular sentence , I must

15                 consider the factors set forth at 18 U. S . Code Sections

16                 3553(a) and 3572 .      In determining whether to impose a term

17                 of probation , its length and its particular conditions , I

18                 must consider the factors set forth at 18 U. S . Code Section

19                 3562 and 3553(a) .      In determining whether to impose

20                 restitution and how it would be paid as part of a particular

21                 sentence , I must consider the factors set forth at three

22                 statutes , 18 U. S . Code Section 3663 , 3663A and 3664 .          And in
23                 determining whether to impose a term of supervised release
24                 following any period of incarceration , including its

25                 particular length and its particular conditions , I must
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 171Page  61PagelD
                                                                       of 380  of 75 #: 4733
                                                                                            60




 1                 consider the factors set forth at 18 U. S . Code Sections

 2                 3553 (al and 3583 .

 3                              And while I have taken into account all those

 4                 factors , I ' ll explain more particularly how I ' ve reached a

 5                 decision as to the appropriate sentence for Mr . Graham .

 6                              First of all , I have reviewed the the Presentence

 7                 Report and its addenda prepared by the Probation Office .

 8                              I ' ve considered counsel ' s memos , their remarks ,

 9                 the letters that I have received , the defendants remarks ,

10                 and the other peoples remarks that I heard in this hearing

11                 Loday .

12                              I ' ve also t aken in t o accoun t the need for t hi s

13                 sentence to serve the various purposes of a criminal

14                 sanction .    Under 18 U. S . Code Section 3553 , I am required to

15                 impose a sentence sufficient , but not greater than

16                 necessary , to comply with the purposes of sentencing for

17                 which I will review now .       First and foremost among those

18                 purposes is to provide just punishment .           Part of the meaning

19                 of a just punishment is that it not be unduly different from

20                 sentences received by defendants with similar records who

21                 have been convicted of similar conduct .           A criminal sentence

22                 also could protect the public by immobilizing an offender

23                 and isolating him from society , thus , absolutely protect i ng
24                 society during the period of incarceration .            Another

25                 function of a sentence is specific deterrence .            Namely , to
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 172Page  62PagelD
                                                                       of 380  of 75 #: 4734
                                                                                           61




 1                 make sure that Mr . Graham will not again commit a crime

 2                 after he completes his sentence here .          Another purpose is
 3                 general deterrence .      And that is to promote respect for the

 4                 law and to warn others who might be tempted to act as Mr .

 5                 Graham did , that the community , represented by the law

 6                 enforcement authorities and by the courts , treats these
 7                 offenses seriously and will punish others who behave as he

 8                 did .   And finally , I have thought about the goal of
 9                 rehabilitation for Mr . Graham as well .

10                             Now , as to departures from the guidelines , I

11                 L'ecognize LhaL I have Lhe auLhoL'iLy Lo depaL'L downwaL'u
12                 because of Mr . Graham ' s personal history and
13                 characteristics .     I ' ve chosen , however , to address these

14                 characteristics in the context of a non - guidelines sentence .

15                             I also have the authority to depart on the basis

16                 that the offense level substantially overstates the

17                 seriousness of the offense .        Again , I have , however , chosen

18                 to address this in the context of a non - guidelines sentence .

19                             As to the request concerning the cumulative

20                 affects of substantially overlapping enhancements , the

21                 Second Circuit in United States v . Lauersen held that

22                 district courts may depart when substantially overlapping

23                 enhancements result in a significant increase in the
24                 sentencing range to an extent not adequately considered by

25                 the Sentencing Commission .        There is no basis for a
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 173Page  63PagelD
                                                                       of 380  of 75 #: 4735
                                                                                            62




 1                 departure on those grounds in this case .           The Commission

 2                 certainly contemplated the combination of levels for loss ,
 3                 in this case 30 , and the 6 level enhancement for more than

 4                 250 victims .    The combination of the base offense level with

 5                 those two factors alone results in an offense level of 43

 6                 and a guideline sentence of life imprisonment .            The addition

 7                 of two levels for sophisticated means and two levels for use

 8                 of a special skill have no effect on Mr . Graham ' s guideline

 9                 sentence range .     Of course , I still will consider this

10                 argument in the context of considering and applying the

11                 [aclors under 18 U. S . Code Seclion 3553(a) .

12                             NOw , as to aberrant behavior , Section 5K2 . 20 of

13                 the Sentencing Guidelines gives the court the discretion to

14                 depart in an extraordinary case where the defendant ' s

15                 criminal conduct constituted aberrant behavior .             The Court

16                 may exercise this discretion to depart for aberrant behavior

17                 only where the offense is a single criminal occurrence or

18                 single criminal transaction that (A) was committed without

19                 significant planning ;      (8) was of limited duration ; and (e)

20                 represents a marked deviation by the defendant from an

21                 otherwise law- abiding life .

22                             Mr . Graham argues that he spent only a few hours

23                 on the LPT , and merely filled in a boilerplate contract and
24                 reviewed a letter drafted by others .          In reality , however ,

25                 Mr . Graham worked on several stages of the LPT deal over a
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 174Page  64PagelD
                                                                       of 380  of 75 #: 4736
                                                                                           63




 1                 period of at least six months .         His behavior was not

 2                 aberrant , and therefore this departure is inapplicable .
 3                             Of course , the Court will consider this

 4                 information in the context of a non - guidelines sentence ,

 5                 though .

 6                             As to his claim that he was not motivated by

 7                 personal gain , the Court has chosen to address this argument

 8                 in the context of a non - guidelines sentence .

 9                             As to the argument concerning collateral

10                 consequences , the Court finds that a departure is not

11                 WdLTanled becau::;e of the polenlial collaleLal consequences

12                 of Mr . Graham ' s loss of his law license and the signifi cant

13                 financial and other regulatory penalties he may face , as

14                 well as the other personal consequences .           Of course , the

15                 Court will consider this information also in the context of

16                 a non - guidelines sentence .

17                             As to the argument the Sixth Amendment requires a

18                 jury determination as to the amount of loss and the number

19                 of victims , I do not read Booker or Rita to require under

20                 the Sixth Amendment a jury determination as to the amount of

21                 loss or the number of victims .

22                             Although I recognize that I have the authority to

23                 depart on other bases not identified by counsel , I choose
24                 not to do so as the facts do not warrant it here .

25                             However , after considering the application of the
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 175Page  65PagelD
                                                                       of 380  of 75 #: 4737
                                                                                              64




 1                 United States Sentencing Guidelines as well as the factors

 2                 set forth in 18 U. S . Code Section 3553(a) , I have decided to
 3                 give Mr . Graham a non - guidelines sentence .

 4                             An important factor here that is different from so

 5                 many other corporate fraud prosecutions is that Mr . Graham

 6                 did not personally gain in a direct way from his criminal

 7                 conduct , and his motivation was not one of obtaining direct

 8                 personal gain .     Mr . Graham ' s lack of direct personal gain

 9                 and his motivation for this criminal enterprise certainly

10                 does not excuse his conduct and perhaps does not warrant a

11                 depaL'lure from the offense level under the Senlenc.i.ng

12                 Guidelines .    But , surely , i t is relevant under the federal

13                 sentencing statute .

14                             There was substantial loss caused to AIG

15                 stockholders here , over 500 million dollars .           And Mr . Graham

16                 was aware of how harmful his conduct could be to the

17                 integrity of the market .       His intent , though , was different

18                 from the typical fraud defendant , which is to make money

19                 personally and directly from the illegal conduct .             Mr .

20                 Graham ' s intent satisfied the criminal offenses here .              He

21                 knew that the 500 million dollar loss portfolio deal was

22                 important to AIG as well as to Gen Re and , if discovered ,

23                 would have a substantial negative effect on AIG as well as
24                 Gen Re .   He also had a substantial role in creating the

25                 phony documents supporting the LPT .          But , there is a
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 176Page  66PagelD
                                                                       of 380  of 75 #: 4738
                                                                                             65




 1                 difference in the conduct here and Mr . Graham ' s motivation
 2                 should be relevant under the federal sentencing statute .
 3                             The Court is also mindful of the Second Circuit ' s

 4                 recent guidance in United States v . Cutler , which held that

 5                 District Courts should not conflate an evaluation of the

 6                 defendant ' s role in the defense with an evaluation of

 7                 whether the amount of loss substantially overstates the

 8                 seriousness of the offense when the actual gain by the

 9                 defendant was minimal in relation to the loss .            Surely , Mr .

10                 Graham played an important role in the fraud here .                However ,

11                 unlike Culler , Roberl Graham ' s molive heL'e was rlol diL'ecL ,

12                 immediate personal gain , and he did not directly gain from

13                 the fraud in an immediate fashion .         As the Second Circuit
14                 more recently acknowledged in the U. S . v . Cavera case , even

15                 when an offense caused a large financial impact , there still

16                 may be a wide variety of culpability amongst defendants that

17                 counsels different sentences based on the factors identified
18                 in 3553 (al .

19                             Mr . Graham ' s participation in this fraud was

20                 important to its success , however .         He served as the only

21                 lawyer creating and reviewing the legal documents which

22                 would be examined by auditors of Gen Re and ArG .             He

23                 approved the fake offer letter which made it look like Gen
24                 Re proposed the transaction to ArG .          He suggested the method

25                 of structuring the transaction to help conceal it , and he
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 177Page  67PagelD
                                                                       of 380  of 75 #: 4739
                                                                                            66




 1                 drafted the actual sham contracts .         Mr . Graham knew no

 2                 outside counsel would review his work , and agreed with his
 3                 co- conspirators to limit the number of people involved in

 4                 the LPT so as to keep its fraudulent nature hidden .              He knew

 5                 full well that AIG , a public company , would misrepresent the

 6                 fraudulent nature of the LPT , and his legal work was

 7                 important to that concealment .         He didn ' t want others to

 8                 connect the dots here , knew that regulators would attack the

 9                 deal if they found out about its true nature , knew there was

10                 no real risk transfer , knew that AIG had issues with

11                 L'egulaLors reviewing Lhe LPT , and Lold his general counsel

12                 at Gen Re that how AIG books the LPT is between them , their

13                 accountants , and God .     This was hardly the kind of conduct

14                 or ethics a lawyer should follow .

15                             Like with the other defendants in this case ,

16                 though , this is also a sad day and a tragedy for Mr . Graham .

17                 By all accounts , he had a strong reputation as an honest ,

18                 ethical lawyer .     So many of his colleagues , both at the bar

19                 and in business , spoke and wrote of his integrity and

20                 fairness , his counseling of junior lawyers and executives ,

21                 and at times he would stand up for what is right .             He also

22                 has already suffered a great deal , not only in his

23                 reputation among his family and friends , but also because of
24                 the end of what otherwise was a fine legal career and the

25                 loss of a hard earned profession .
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 178Page  68PagelD
                                                                       of 380  of 75 #: 4740
                                                                                           67




 1                             Mr . Graham also has a fine record of service to

 2                 his community , serving , by all accounts , as a distinguished
 3                 member of the Westport Planning and Zoning Commission and

 4                 its Board of Finance .      He has devoted considerable time to
 5                 the Delaware Avenue Commission Association , Meals on Wheels ,

 6                 and as a teacher of reinsurance law to professional and

 7                 business associations .       Mr . Graham has also been a good ,

 8                 loyal and helpful friend and neighbor to so many .             I have

 9                 received numerous letters detailing his help to others in

10                 need without looking for any public recognition .

11                             In addi Lion , al Lhough I have cone I uded Ula t Mr .

12                 Graham does not meri t a role adjus t ment here , his

13                 participation in the LPT was not as deep as some others .               He

14                 was important to its success , but in comparing him to some

15                 of its other participants , he did not have as active and as

16                 central a role .
17                             Some of the other factors in the federal

18                 sentencing statute also support a non - guidelines sentence ,

19                 including the goal of specific deterrence .           The sentence of

20                 life imprisonment or any sentence near that is far too great

21                 for that purpose .      There ' s no question that general

22                 deterrence is also an important consideration for this

23                 sentence , but the sentence called for by the Guidelines i s
24                 excessive for that purpose as well .          A message must be sent

25                 to the business community , including those lawyers who
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 179Page  69PagelD
                                                                       of 380  of 75 #: 4741
                                                                                           68




 1                 counsel that community , that this kind of conduct will not

 2                 be tolerated and will be punished severly , but the
 3                 Guidelines sentence called for here is too severe to address

 4                 that goal .     I believe the sentence I will impose today

 5                 satisfies those elements of specific and general deterrence

 6                 as it constitutes a significant deprivation of freedom for

 7                 Mr . Graham and sends the appropriate message to those

 8                 similarly situated to him .

 9                               It must also be stated that Mr . Graham is not
10                 responsible for the difficulties AIG has faced within the

11                 lasl year or ::;0 .   Il would be unfair Lo hold him accounlable

12                 for all the recent bad news about AIG .           This criminal

13                 conduct was much before those events , but we expect and

14                 require much more from our business leaders , and Mr . Graham

15                 fell far short of discharging his responsibilities to the

16                 investing public .

17                               In arriving at a particular sentence here , the

18                 Court has consulted many similar cases for guidance .              In

19                 many ways , though , this case is different .         Such sentencings

20                 in cases like Enron , Adelphia , Worldcom , Cendant , Adelson ,

21                 Parris , including the cases referred to in Parris , Bennett ,

22                 Surgent , Earls , Olis , Cushing , Grabske , Reyes , Salinger and

23                 Argo provide some points of reference for arriving at a
24                 sentence that satisfies the federal sentencing statute .

25                 However , there are distinguishing characteristics , as I have
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 180Page  70PagelD
                                                                       of 380  of 75 #: 4742
                                                                                           69




 1                 mentioned .     I have arrived at a particular sentence in

 2                 consideration of all that , but I ' ve also given due
 3                 consideration to particular aspects of this case , Mr .

 4                 Graham ' s participation in it , and the individualized

 5                 application of factors under the federal sentencing

 6                 statute .

 7                               The Supreme Court in Gall v . United States

 8                 instructed District Courts that they must give sufficient

 9                 justification for a major departure from suggested

10                 guidelines sentencing ranges .         I will impose a sentence

11                 which is such a ::;ignificanL deviaLion fLom the Lange heLe ,

12                 but the Court has consul t ed all t he decisions mentioned
13                 previously and , in applying the factors of 18 U. S . Code

14                 Section 3553(a) , arrived at the sentence I will now impose .

15                               Mr . Graham , would you please stand at this time .

16                               Mr . Graham , I hereby sentence you to the

17                 following :

18                               As to incarceration , to the custody of the United

19                 States Bureau of Prisons for a period of 12 months and one

20                 day on each count of conviction , all sentences of

21                 incarceration to be concurrent .

22                               I ' m also sentencing you to a term of supervised

23                 release of two years on each count of conviction , also to be
24                 concurrent .

25                               As conditions of supervised release , I order the
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 181Page  71PagelD
                                                                       of 380  of 75 #: 4743
                                                                                            70




 1                 following :

 2                               The mandatory conditions at Guideline Section
 3                 5D1.3 ( a)(1) , (2) , (5 ) , (6 ) and   (8) ;

 4                               The standard conditions of supervised release set

 5                 forth in the Policy Statement at Guideline Section SDI . 3(c) ,

 6                 except for condition (13) ; and
 7                               The special condition of supervised release wh ich

 8                 prohibits you from possessing a firearm or other dangerous

 9                 weapon .

10                               If you violate any of these conditions during your

11                 peL'iod of supeL'vised L'elease , Lhe COULL will be fLee to

12                 sentence you to addi t ional t ime in prison of as much as two
13                 years .

14                               As to a fine , 1 1m imposing a fine of $100 , 000 .

15                               The court hereby directs that the Probation Office

16                 provide Mr . Graham with a written statement that sets forth

17                 all of the conditions of his supervised release .             And that

18                 statement should be sufficiently clear and specific so that

19                 it may serve as a guide for his conduct .

20                               As to forfeiture , the Court ordered a final order

21                 of forfeiture as to all the defendants on December 31 , 2008 .

22                               Mr . Graham shall pay the mandatory special

23                 assessment of $1600 which is due and payable immediately for
24                 his counts of conviction .

25                               And is there a request for a recommendation to the
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 182Page  72PagelD
                                                                       of 380  of 75 #: 4744
                                                                                           71




 1                 Bureau of Prisons , Mr . Vinegrad?

 2                              MR . VINEGRAD :    The Otisville Minimum Security
 3                 Facility .

 4                              THE COURT :    Is there any objection to that , Mr .

 5                 Patricco?

 6                              MR . PATRICCO :    No , your Honor .
 7                              THE COURT :     I ' ll make that recommendation .

 8                              MR . VINEGRAD :    Thank you .

 9                              THE COURT :    The judgment of the court will be

10                 prepared for my signature by the Clerk ' s Office in

11                 consullalion wilh U. S . Probalion Office .

12                              Mr . Graham , I need to advise you of your appeal
13                 rights .     I inform you that you or Government have the right

14                 to appeal within ten days the convictions and sentence that

15                 I ' ve just imposed .      If you cannot afford to pay for the cost

16                 of an appeal , you have the right to apply for leave to

17                 appeal in forma pauperis .        That is , the court will allow you

18                 to appeal and to use the services of an attorney at no cost

19                 to you if you cannot afford to pay for one yourself .

20                              Do you understand that , Mr . Graham?

21                              THE DEFENDANT :     Yes , your Honor .

22                              THE COURT :    Is there a request for voluntary

23                 surrender in this case , Mr . Vinegrad?
24                              MR . VINEGRAD :    Yes , there is .

25                              THE COURT :    How has he done during the course of
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 183Page  73PagelD
                                                                       of 380  of 75 #: 4745
                                                                                            72




 1                 his presentence release , Mr . Topor?

 2                             MR . TOPER :   There has been no issues , your
 3                 Honor .

 4                             THE COURT :    How does the Government feel about

 5                 that?

 6                             MR . PATRICCO :    No objection , your Honor .

 7                             THE COURT :    I hereby find that release pending the

 8                 execution of the sentence is appropriate in this case

 9                 pursuant to 18 U_S _ Code Section 3143(a) _

10                             Accordingly , the application for voluntary

11                 sULTender is granLed .

12                             Mr . Graham , I hereby order that on June 3 , 2009 ,

13                 you are to surrender yourself to the federal correctional

14                 facility designated by the United States Bureau of Prisons

15                 or as such other place as the United States Marshal Service

16                 may direct .    If you fail to surrender for service of your

17                 sentence , you face an additional ten year term of

18                 imprisonment to be served consecutively to the sentence I ' ve

19                 just ordered or an additional fine or both sanctions .              Do

20                 you understand that too?

21                             THE DEFENDANT :     Yes , your Honor .

22                             THE COURT :    Is there a request for release pending

23                 appeal?
24                             MR . VINEGRAD :    Yes , there is .    My understanding ,

25                 based on prior discussions , is the Government does not
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-004S7-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 184Page  74PagelD
                                                                       of 380  of 75 #: 4746
                                                                                           73




 1                 object .

 2                             THE COURT :    Is that correct?
 3                             MR . PATRICCO :      That ' s correct , your Honor .   We do

 4                 not object .

 5                             THE COURT :    I ' ll grant that request as well .

 6                             I also order that a corrected of the PSR be
 7                 provided to the U. s . Bureau of Prisons and the u . s .

 8                 Sentencing Commission , that other copies of the PSR remain

 9                 confidential , and that if an appeal is taken , counsel be

10                 permitted access to the PSR .         Under Local Rule 32(j) , a copy

11                 of lhe PSR al::;o ::;lIall be made paLL of llie COULL reconJ , bul

12                 shall be placed under seal .         If a notice of appeal is not
13                 filed , the Clerk ' s Office shall return the report to the

14                 Probation Office .
15                             Is there anything else to take up concerning Mr .

16                 Graham today , Mr . Patricco?

17                             MR . PATRICCO :      No , your Honor .

18                             THE COURT :    Or Mr . Vinegrad?

19                             MR . VINEGRAD :      No , your Honor .

20                             THE COURT :    We ' ll be in recess .

21                                    (Recess . )

22
23

24

25
     Case 1:1 Case 1:16-cr-00776-VEC
              -cr-00457-NGG          Document
                               Document        914-5
                                        224-2 Filed    Filed 11/19/18
                                                    04/11/18  Page 185Page  75PagelD
                                                                       of 380  of 75 #: 4747
                                                                                                            74




 1                                    C E R T I F I e ATE

 2
 3                             I f Martha C . Marshall , RMR , eRR , hereby certify

 4                 that the foregoing pages are a complete and accurate

 5                 transcription of my original stenotype notes taken in the

 6                 matter of UNITED STATES V. ROBERT GRAHAM , which was held
 7                 before the Honorable Christopher F . Droney , U. S . D. J , at 450

 8                 Main Street , Hartford , Connecticut , on April 30 , 2009 .

 9

10

11

12                                                      /5/
                                                        Mar·tCh~a~C'.-'M"a~r~sCh~a'l'l-,~RM""'R',~C~R"Ro­
13                                                      Official Court Reporter

14
15

16
17

18

19

20
21

22
23

24

25
